Exhibit 10.1

 

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (the “Agreement”) is entered into as of the 24th day of
June, 2019, by and among Amyris, Inc., a Delaware corporation with offices
located at 5885 Hollis Street, Suite 100, Emeryville, CA 94608 (the “Company”)
and the investor signatory hereto (the “Holder”), with reference to the
following facts:

 

A. Prior to the date hereof, pursuant to that Securities Purchase Agreement,
dated as of December 6, 2018, by and between the Company and the investors party
thereto (the “Securities Purchase Agreement”), the Company issued a senior
convertible note, which is held as of the date hereof, by the Holder with an
aggregate principal amount outstanding as of the date hereof as set forth on the
signature page of the Holder attached hereto, convertible into shares of Common
Stock (as defined below), in accordance with the terms thereof (the “Existing
Note”). Capitalized terms used but not otherwise defined herein shall have the
meanings as set forth in the Securities Purchase Agreement (as amended hereby).

 

B. The Company and the Holder desire to exchange (the “Exchange” or the
“Transaction”) the Existing Note, on the basis and subject to the terms and
conditions set forth in this Agreement, for (x) a new senior convertible note
with an identical aggregate principal amount and accrued and unpaid interest
outstanding as outstanding under the Existing Note, in the form attached hereto
as Exhibit A (the “New Note”, as converted, the “New Conversion Shares”) and (y)
a Common Stock Purchase Warrant, in the form attached hereto as Exhibit B (the
“New Warrant”, and together with the New Note, the “New Primary Securities”),
exercisable into such aggregate number of shares of Common Stock of the Company
as set forth on the signature page of the Holder attached hereto (the “New
Warrant Shares”, and together with the New Conversion Shares, the “New
Underlying Shares”, and the New Primary Securities together with the New
Underlying Shares, collectively, the “New Securities”).

 

C. The New Primary Securities and this Agreement and such other documents and
certificates related thereto are collectively referred to herein as the
“Exchange Documents”.

 

D. The Exchange is being made in reliance upon the exemption from registration
provided by Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”).

 

E. Concurrently herewith, the Company may enter into agreements with other
holders of its Notes (as defined in the Securities Purchase Agreement) (each, an
“Other Holder” and together with the Holder, the “Holders”, and such agreements,
each an “Other Agreement”) substantially in the form of this Agreement (other
than with respect to the identity of the Holder, any provision regarding the
reimbursement of legal fees and proportional changes reflecting the different
holdings of such Other Holders).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1.                  Exchange. On the Closing Date (as defined below), subject to
the terms and conditions of this Agreement, pursuant to Section 3(a)(9) of the
Securities Act, the Holder shall convey, assign and transfer the Existing Note
to the Company in exchange for which the Company shall issue the New Primary
Securities to the Holder. On the Closing Date, in exchange for the Existing
Note, the Company shall deliver or cause to be delivered to the Holder (or its
designee) the New Primary Securities at the address for delivery set forth on
the signature page of the Holder attached hereto.

 



 

 













 

2.                  Ratifications; Incorporation of Terms under Transaction
Documents.

 

(a)               Ratifications. Except as otherwise expressly provided herein,
the Securities Purchase Agreement, and each other Transaction Document, is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that on and after the date hereof: (i) all
references in the Securities Purchase Agreement to “this Agreement”, “hereto”,
“hereof”, “hereunder” or words of like import referring to the Securities
Purchase Agreement shall mean the Securities Purchase Agreement as amended by
this Agreement, and (ii) all references in the other Transaction Documents to
the “Securities Purchase Agreement”, “thereto”, “thereof”, “thereunder” or words
of like import referring to the Securities Purchase Agreement shall mean the
Securities Purchase Agreement as amended by this Agreement.

 

(b)               Amendments and Incorporation of Terms under Transaction
Documents. Effective as of the date hereof, the Securities Purchase Agreement
and each of the other Transaction Documents are hereby amended as follows (and
any such agreements, covenants and related provisions therein shall be deemed
incorporated by reference herein, mutatis mutandis, as amended as such):

 

(i)     The defined term “Notes” is hereby amended to include the New Primary
Securities (as defined herein and as defined pursuant to each Other Agreement,
if any).

 

(ii)    The defined term “Conversion Shares” is hereby amended to include New
Underlying Shares (as defined herein and as defined pursuant to each Other
Agreement, if any).

 

(iii)   The defined term “Transaction Documents” is hereby amended to include
this Agreement and each Other Agreement, if any.

 

3.                  Company Representations and Warranties. As of the date
hereof and as of the Closing Date:

 

3.1              Organization and Qualification. Each of the Company and each of
its Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below). As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Exchange Documents or any other agreements or
instruments to be entered into in connection herewith or therewith or (iii) the
authority or ability of the Company or any of its Subsidiaries to perform any of
their respective obligations under any of the Exchange Documents. Other than the
Persons (as defined below) set forth in Exhibit 21.01 to the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2017, the Company has
no Subsidiaries. “Subsidiaries” means any Person that would be a “significant
subsidiary” of the Company within the meaning of Rule 1-02 under Regulation S-X
promulgated by the Securities and Exchange Commission (the “SEC”), as such
regulation is in effect on the date hereof, and each of the foregoing, is
individually referred to herein as a “Subsidiary.” For purposes of this
Agreement, (x) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and any Governmental Entity or any department or
agency thereof and (y) “Governmental Entity” means any nation, state, county,
city, town, village, district, or other political jurisdiction of any nature,
federal, state, local, municipal, foreign, or other government, governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal),
multi-national organization or body; or body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature or instrumentality of any
of the foregoing, including any entity or enterprise owned or controlled by a
government or a public international organization or any of the foregoing.

 



 2 

 













 

3.2              Authorization and Binding Obligation. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement, the New Primary Securities and each of the other agreements
entered into by the parties hereto in connection with the transactions
contemplated by the Exchange Documents and to consummate the Transaction
(including, without limitation, the issuance of the New Primary Securities in
accordance with the terms hereof and thereof). As of the Closing Date, the
execution and delivery of the Exchange Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the New Primary Securities and
the reservation for issuance and issuance of New Underlying Shares issuable upon
conversion or exercise, as applicable, of the New Primary Securities will have
been duly authorized by the Company’s Board of Directors (or a duly authorized
committee thereof) and no further filing, consent, or authorization will be
required by the Company, its Board of Directors or its stockholders. This
Agreement has been and, as of the Closing Date, the other Exchange Documents
will have been, duly executed and delivered by the Company, and constitute or
will constitute, as applicable, the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities laws.

3.3              No Conflict. The execution, delivery and performance of the
Exchange Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the New Primary Securities and reservation for issuance and issuance
of the New Underlying Shares) will not (i) result in a violation of the
Certificate of Incorporation (as defined below) or any other organizational
documents of the Company or any of its Subsidiaries, any capital stock of the
Company or any of its Subsidiaries or Bylaws (as defined below) of the Company
or any of its Subsidiaries, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, after giving effect to the receipt by the
Company of the Required Consents (as defined below), or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations and the rules and
regulations of the Nasdaq Capital Market (the “Principal Market”) and including
all applicable federal laws, rules and regulations) applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected except, in the case of clause (ii) or
(iii) above, to the extent such violations that would not reasonably be expected
to have a Material Adverse Effect.

 



 3 

 













 

3.4              No Consents. Except as set forth on Schedule 3.4 (the “Required
Consents”), neither the Company nor any Subsidiary is required to obtain any
consent from, authorization or order of, or make any filing or registration with
(other than such filings as may be required by any federal or state securities
laws, rules or regulations), any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its respective obligations under or contemplated by the
Exchange Documents, in each case, in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company or any Subsidiary is required to obtain pursuant to the preceding
sentence have been or will be obtained or effected on or prior to the Closing
Date, and neither the Company nor any of its Subsidiaries are aware of any facts
or circumstances which might prevent the Company or any of its Subsidiaries from
obtaining or effecting any of the registration, application or filings
contemplated by the Exchange Documents.

 

3.5              Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Holder contained herein, the offer and
issuance by the Company of the New Securities is exempt from registration under
the Securities Act pursuant to the exemption provided by Section 3(a)(9)
thereof.

 

3.6              Status of Existing Note; Issuance of New Securities.

 

(a)               The Purchased Note is a bona fide outstanding senior
convertible note owed by the Company to the Holder, and the outstanding
obligations thereunder arose in the ordinary course of business, for money
either (x) loaned to the Company by the Holder or (y) due and payable to the
Holder for services rendered pursuant to a written agreement, by and between the
Holder and the Company (and/or one or more of its Subsidiaries), in each case,
in good faith. There has been no modification, compromise, forbearance, or
waiver entered into or given with respect to the Existing Note or the
Transaction Documents. The Company has no knowledge that the Existing Note is
subject to dispute and to the knowledge of the Company there is no action based
on the Existing Note that is currently pending in any court or other legal venue
and to the knowledge of the Company no judgments based upon the Existing Note
have been previously entered in any legal proceeding. The Company has not
received any written notice from the Holder or any other person challenging or
disputing the Existing Note, or any portion thereof, and the Company is
unconditionally obligated to pay the entire aggregate principal amount
outstanding under the Existing Note (and any accrued and unpaid interest
thereunder) without defense, counterclaim or offset.

 



 4 

 













 

(b)               As of the Closing Date, the issuance of the New Primary
Securities will be duly authorized and upon issuance in accordance with the
terms of the Exchange Documents shall be validly issued, fully paid and
non-assessable and free from all Liens (as defined in the New Note). Upon
issuance upon conversion or exchange, as applicable, in accordance with the New
Primary Securities, the New Underlying Shares, when issued, will be validly
issued, fully paid and nonassessable and free from all Liens with respect to the
issue thereof, with the Holder being entitled to all rights accorded to a holder
of Common Stock. By virtue of Rule 3(a)(9) under the Securities Act, the New
Primary Securities will have a Rule 144 holding period that will be deemed to
have commenced as of the Closing Date (as defined in the Securities Purchase
Agreement), the date of the original issuance of the Existing Note to the
Holder. Assuming the Holder is not an affiliate of the Company and no Current
Public Information Failure (as defined in the Registration Rights Agreement)
then exists, as of June 10, 2019 (the “144 Eligibility Date”), neither the New
Primary Securities nor the New Underlying Shares shall be required to bear any
restrictive legend and, upon any conversion or exercise, as applicable, of the
New Primary Securities on or after the 144 Eligibility Date, the New Underlying
Shares shall be freely tradeable by the Holder pursuant to and in accordance
with Rule 144 of the Securities Act (“Rule 144”).

 

3.7              Transfer Taxes. On the Closing Date, all share transfer or
other taxes (other than income or similar taxes) which are required to be paid
in connection with the issuance of the New Primary Securities to be exchanged
with the Holder hereunder will be, or will have been, fully paid or provided for
by the Company, and all laws imposing such taxes will be or will have been
complied with.

 

3.8              Conduct of Business; Regulatory Permits. Neither the Company
nor any of its Subsidiaries is in material violation of any term of or in
default under its Certificate of Incorporation, any certificate of designation,
preferences or rights of any other outstanding series of preferred stock of the
Company or any of its Subsidiaries or Bylaws or their organizational charter,
certificate of formation, memorandum of association, articles of association,
Certificate of Incorporation or certificate of incorporation or bylaws,
respectively. Neither the Company nor any of its Subsidiaries is in material
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or any of its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except in all cases for possible violations which would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, except as set
forth in the SEC Documents, the Company is not in material violation of any of
the rules, regulations or requirements of the Principal Market and has no
knowledge of any facts or circumstances that could reasonably lead to delisting
or suspension of the Common Stock by the Principal Market in the foreseeable
future. Except as set forth in SEC Documents, during the two years prior to the
date hereof, (i) the Common Stock has been listed or designated for quotation on
the Principal Market, (ii) trading in the Common Stock has not been suspended by
the SEC or the Principal Market and (iii) except as set forth in the SEC
Documents, the Company has received no communication, written or oral, from the
SEC or the Principal Market regarding the suspension or delisting of the Common
Stock from the Principal Market. The Company and each of its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and neither the Company nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit. There is no agreement, commitment,
judgment, injunction, order or decree binding upon the Company or any of its
Subsidiaries or to which the Company or any of its Subsidiaries is a party which
has or would reasonably be expected to have the effect of prohibiting or
materially impairing any business practice of the Company or any of its
Subsidiaries, any acquisition of property by the Company or any of its
Subsidiaries or the conduct of business by the Company or any of its
Subsidiaries as currently conducted other than such effects, individually or in
the aggregate, which have not had and would not reasonably be expected to have a
Material Adverse Effect on the Company or any of its Subsidiaries.

 



 5 

 













 

3.9              Transactions With Affiliates. Except as set forth in the SEC
Documents and except as set forth on Schedule 3.12, none of the officers or
directors of the Company or its Subsidiaries and, to the knowledge of the
Company, none of the employees of the Company or its Subsidiaries is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors) required to be disclosed under
Item 404 of Regulation S-K under the Exchange Act.

 

3.10          Equity Capitalization.

 

(a)         Definitions:

 

(i)      “Common Stock” means (x) the Company’s shares of common stock, $0.0001
par value per share, and (y) any capital stock into which such common stock
shall have been changed or any share capital resulting from a reclassification
of such common stock.

 

(ii)      “Preferred Stock” means (x) the Company’s blank check preferred stock,
$0.0001 par value per share, the terms of which may be designated by the board
of directors of the Company in a certificate of designations and (y) any capital
stock into which such preferred stock shall have been changed or any share
capital resulting from a reclassification of such preferred stock (other than a
conversion of such preferred stock into Common Stock in accordance with the
terms of such certificate of designations).

 

(b)         Authorized and Outstanding Capital Stock. The authorized, issued and
outstanding shares of capital stock of the Company are as set forth in the SEC
Documents (except for subsequent issuances, if any, in accordance with the terms
of the New Primary Securities, pursuant to reservations, agreements, employee
benefit or equity incentive plans referred to in the SEC Documents or pursuant
to the exercise of convertible securities, warrants or options referred to in
the SEC Documents). As of the date hereof, the authorized share capital of the
Company consists of (A) 250,000,000 shares of Common Stock, of which,
101,186,738 are issued and outstanding and approximately 80,000,000 shares are
reserved for issuance pursuant to Convertible Securities (as defined below)
(other than the Existing Notes or the New Primary Securities) exercisable or
exchangeable for, or convertible into, shares of Common Stock and (B) 5,000,000
shares of Preferred Stock, 14,656.27368 of which are issued and outstanding. No
shares of Common Stock are held in the treasury of the Company. As of the
Closing, the Company shall have reserved from its duly authorized share capital
not less than the sum of (i) 200% of the maximum number of New Conversion Shares
issuable upon conversion of the New Note (assuming for purposes hereof that (x)
the New Notes are convertible at the Alternate Conversion Price (as defined in
the New Notes) assuming an Alternate Conversion Date (as defined in the New
Note) as of the date hereof, (y) interest on the Notes shall accrue through the
Maturity Date (as defined in the New Note) and will be converted into shares of
Common Stock at a conversion price equal to the Alternate Conversion Price
assuming an Alternate Conversion Date as of the date hereof and (z) any such
conversion shall not take into account any limitations on the conversion of the
New Notes set forth in the New Notes) and (ii) the maximum number of New Warrant
Shares issuable upon exercise of the New Warrants(assuming for purposes hereof
that any such exercise shall not take into account any limitations on the
exercise of the New Warrants set forth in the New Warrants).

 



 6 

 













 

(c)         Valid Issuance; Available Shares; Affiliates. All of such
outstanding shares are duly authorized and have been, or upon issuance will be,
validly issued, fully paid and nonassessable. The SEC Documents accurately set
forth, as of the dates referred to therein, the number of shares of Common Stock
that are (A) reserved for issuance pursuant to Convertible Securities (as
defined below) (other than the New Primary Securities) and (B) that are, as of
the date referred to therein, owned by Persons who are “affiliates” (as defined
in Rule 405 of the Securities Act and calculated based on the assumption that
only officers, directors and holders of at least 10% of the Company’s issued and
outstanding Common Stock are “affiliates” without conceding that any such
Persons are “affiliates” for purposes of federal securities laws) of the Company
or any of its Subsidiaries. “Convertible Securities” means any capital stock or
other security of the Company or any of its Subsidiaries that is at any time and
under any circumstances directly or indirectly convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock or other security of the Company (including, without limitation,
Common Stock) or any of its Subsidiaries.

 

(d)         Existing Securities; Obligations. Except as disclosed in the SEC
Documents: (A) none of the Company’s or any Subsidiary’s shares, interests or
capital stock is subject to preemptive rights or any other similar rights or
Liens suffered or permitted by the Company or any Subsidiary; (B) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares, interests or
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares, interests or
capital stock of the Company or any of its Subsidiaries or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares, interests or capital stock of the Company or any
of its Subsidiaries; (C) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act; (D) there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; and (E) neither the Company nor any Subsidiary has any
stock appreciation rights or “phantom stock” plans or agreements or any similar
plan or agreement. There are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the New Securities.

 



 7 

 













 

(e)         Organizational Documents. True, correct and complete copies of the
Company’s Restated Certificate of Incorporation, as amended and as in effect on
the date hereof (the “Certificate of Incorporation”), and the Company’s Restated
Bylaws, as in effect on the date hereof (the “Bylaws”), and the terms of all
Convertible Securities and the material rights of the holders thereof in respect
thereto, are set forth in, or filed as exhibits to, the SEC Documents.

 

3.11          Indebtedness and Other Contracts. Neither the Company nor any of
its Subsidiaries, (i) except as disclosed in the SEC documents, has any
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound, (ii) is a party to any contract, agreement
or instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of, or in default under, any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not reasonably
be expected to result, individually or in the aggregate, in a Material Adverse
Effect (other than the Notes and the Securities Purchase Agreement), or (iv) is
a party to any contract, agreement or instrument relating to any Indebtedness,
the performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. For purposes of this Agreement: (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with GAAP) (other than trade payables entered
into in the ordinary course of business consistent with past practice), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in any property or assets (including accounts and contract rights) owned by any
Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; and (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any Indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto.

 

3.12          Litigation. Except as set forth in the SEC Documents, there is no
action, claim, suit, investigation or proceeding, whether commenced or
threatened, before any court, governmental agency or body, domestic or foreign,
now pending or, to the knowledge of the Company, threatened against the Company
or its Subsidiaries wherein an unfavorable decision, ruling or finding would
reasonably be expected to, individually or in the aggregate, (i) materially
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, the Exchange Documents or
(ii) have a Material Adverse Effect. The Company is not a party to or subject to
the provisions of any injunction, judgment, decree or order of any court,
regulatory body, administrative agency or other governmental agency or body that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 



 8 

 













 

3.13          No Consideration Paid. No consideration, commission or other
remuneration has been paid by the Holder to the Company, its Subsidiaries or any
of their agents or affiliates in connection with the Exchange.

 

3.14          Disclosure. The Company confirms that neither it nor any other
Person acting on its behalf has provided the Holder or its agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Exchange Documents. The Company understands and confirms
that the Holder will rely on the foregoing representations in effecting
transactions in securities of the Company.

 

4.                  Holder’s Representations and Warranties. As a material
inducement to the Company to enter into this Agreement and consummate the
Exchange, the Holder hereby represents and warrants with and to the Company, as
of the date hereof and as of the Closing Date, as follows:

 

4.1       Reliance on Exemptions. The Holder understands that the New Securities
are being offered and exchanged in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein and in the
other Exchange Documents in order to determine the availability of such
exemptions and the eligibility of the Holder to acquire the New Securities.

 

4.2       No Governmental Review. The Holder understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the New Securities or the
fairness or suitability of the investment in the New Securities nor have such
authorities passed upon or endorsed the merits of the offering of the New
Securities.

 

4.3       Validity; Enforcement. This Agreement and the other Exchange Documents
to which the Holder is a party have been duly and validly authorized, executed
and delivered on behalf of the Holder and shall constitute the legal, valid and
binding obligations of the Holder enforceable against the Holder in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 



 9 

 













 

4.4       No Conflicts. The execution, delivery and performance by the Holder of
this Agreement and the other Exchange Documents to which the Holder is a party,
and the consummation by the Holder of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
the Holder or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Holder is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Holder, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Holder to perform its obligations hereunder.

 

4.5       Investment Risk; Sophistication. The Holder is acquiring the New
Primary Securities hereunder in the ordinary course of its business. The Holder
has such knowledge, sophistication, and experience in business and financial
matters so as to be capable of evaluation of the merits and risks of the
prospective investment in the New Primary Securities, and has so evaluated the
merits and risk of such investment. The Holder is an “accredited investor” as
defined in Regulation D under the Securities Act.

 

4.6       Ownership of Existing Note. The Holder owns the Existing Note free and
clear of any Liens (other than the obligations pursuant to this Agreement, the
Transaction Documents and applicable securities laws) and has the requisite
power and authority to enter into and perform its obligations under this
Agreement and each of the other Exchange Documents to which it is a party and to
consummate the Transaction.

 

5.                  Closing; Conditions. Subject to the conditions set forth
below, the Exchange shall take place remotely via the exchange of documents and
signatures on the Business Day immediately following such date as the Company
shall have satisfied all conditions to closing below, or at such other time and
place as the Company and the Holder mutually agree (the “Closing” and the
“Closing Date”).

 

5.1.       Condition’s to Investor’s Obligations. The obligation of the Holder
to consummate the Exchange is subject to the fulfillment, to the Holder’s
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions (unless waived by the Holder in writing, prior to the Closing):

 

(a)       Representations and Warranties; Covenants. The representations and
warranties of the Company contained in this Agreement shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which are accurate in
all respects) on the date hereof and on and as of the Closing Date as if made on
and as of such date (except for representations and warranties that speak as of
a specific date, which are accurate in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which are accurate in all respects) as of such specified date).
The Company shall have performed, satisfied and complied in all respects with
the covenants, agreements and conditions required to be performed, satisfied or
complied with by the Company at or prior to the Closing Date.

 



 10 

 













 

(b)       Issuance of Securities. At the Closing, the Company shall issue the
New Primary Securities to the Holder.

 

(c)       No Actions. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(d)       Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Holder, and
the Holder shall have received all such counterpart originals or certified or
other copies of such documents as they may reasonably request.

 

(e)       No Event of Default. No Event of Default (as defined in the New Note)
or event that with the passage of time or giving of notice would constitute an
Event of Default shall have occurred and be continuing.

 

(f)       Consents. The Company shall have obtained all governmental, regulatory
or third party consents and approvals (or waiver of such consents or approvals),
if any, necessary for the Exchange, including without limitation, those required
by the Principal Market, if any, and the Required Consents.

 

(g)       Listing. The Common Stock (A) shall be designated for quotation or
listed (as applicable) on the Principal Market and (B) shall not have been
suspended, as of the Closing Date, by the SEC or the Principal Market from
trading on the Principal Market.

 

5.2.       Condition’s to the Company’s Obligations. The obligation of the
Company to consummate the Exchange is subject to the fulfillment, to the
Company’s reasonable satisfaction, prior to or at the Closing, of each of the
following conditions (unless waived by the Company in writing, prior to the
Closing):

 

(a)       Representations and Warranties. The representations and warranties of
the Holder contained in this Agreement shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality or material adverse effect, which are accurate in all respects) on
the date hereof and on and as of the Closing Date as if made on and as of such
date (except for representations and warranties that speak as of a specific
date, which are accurate in all material respects (except for those
representations and warranties that are qualified by materiality or material
adverse effect, which are accurate in all respects) as of such specified date).

 

(b)       No Actions. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(c)       Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
the Company shall have received all such counterpart originals or certified or
other copies of such documents as the Company may reasonably request.

 



 11 

 













 

6.                  No Integration. None of the Company, its Subsidiaries, any
of their affiliates, or any Person acting on their behalf shall, directly or
indirectly, make any offers or sales of any security (as defined in the
Securities Act) or solicit any offers to buy any security or take any other
actions, under circumstances that would require registration of any of the New
Underlying Shares under the Securities Act or cause this offering of the New
Underlying Shares to be integrated with such offering or any prior offerings by
the Company for purposes of Regulation D under the Securities Act.

 

7.                  Listing. The Company shall promptly secure the listing or
designation for quotation (as applicable) of all of the New Underlying Shares
upon the Principal Market (subject to official notice of issuance) and shall
maintain such listing of all of the New Underlying Shares from time to time
issuable under the terms of the Exchange Documents. The Company shall maintain
the Common Stock’s authorization for quotation on the Principal Market. Neither
the Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 7.

 

8.                  [Reserved].

 

9.                  Holding Period. For the purposes of Rule 144, the Company
acknowledges that the holding period of the New Primary Securities (and upon
conversion or cashless exercise, as applicable, of the New Primary Securities,
the New Underlying Shares) may be tacked onto the holding period of the Existing
Note, and the Company agrees not to take a position contrary to this Section 9.
The Company acknowledges and agrees that, effective as of the 144 Eligibility
Date (assuming the Holder is not an affiliate of the Company and no Current
Public Information Failure (as defined in the Registration Rights Agreement)
then exists) (i) upon issuance in accordance with the terms of the New Primary
Securities (assuming a cashless exercise of the New Warrants, with respect to
any New Warrant Shares), the New Underlying Shares will be eligible to be resold
pursuant to Rule 144, (ii) the Company is not aware of any event reasonably
likely to occur that would reasonably be expected to result in the New
Underlying Shares (assuming a cashless exercise of the New Warrants, with
respect to any New Warrant Shares) becoming ineligible to be resold by the
Holder pursuant to Rule 144 and (iii) in connection with any resale of New
Underlying Shares (assuming a cashless exercise of the New Warrants, with
respect to any New Warrant Shares) pursuant to Rule 144, the Holder shall solely
be required to provide reasonable assurances that such New Underlying Shares are
eligible for resale, assignment or transfer under Rule 144, which shall not
include an opinion of Holder’s counsel. The Company shall be responsible for any
transfer agent fees or DTC fees or legal fees of the Company’s counsel with
respect to the removal of legends, if any, or issuance of New Underlying Shares
in accordance herewith.

 

10.              Blue Sky. The Company shall make all filings and reports
relating to the Exchange required under applicable securities or “Blue Sky” laws
of the states of the United States following the date hereof, if any.

 



 12 

 













 

11.              Disclosure of Transaction.

 

(a)       On or before 9:00 a.m., New York time, on the first (1st) Business Day
after the date of this Agreement, the Company shall file a Current Report on
Form 8-K describing all the material terms of the transactions contemplated by
the Exchange Documents in the form required by the Exchange Act and attaching
this Agreement and the forms of the New Primary Securities (including all
attachments, the “8-K Filing”). From and after the filing of the 8-K Filing, the
Company shall have disclosed all material, non-public information (if any)
provided to the Holder by the Company or any of its Subsidiaries or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Exchange Documents. In addition, effective upon
the filing of the 8-K Filing, the Company acknowledges and agrees that any and
all confidentiality or similar obligations under any agreement, whether written
or oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and the
Holder or any of its affiliates, on the other hand, relating to the transactions
contemplated by the Exchange Documents, shall terminate.

 

(b)       Except as may be required by the Securities Purchase Agreement or the
New Primary Securities, the Company shall not, and the Company shall cause each
of its Subsidiaries and each of its and their respective officers, directors,
employees and agents not to, provide the Holder with any material, non-public
information regarding the Company or any of its Subsidiaries from and after the
date hereof without the express prior written consent of the Holder (which may
be granted or withheld in the Holder’s sole discretion). To the extent that the
Company delivers any material, non-public information to the Holder without the
Holder’s consent, other than as required by the Securities Purchase Agreement or
the New Primary Securities, the Company hereby covenants and agrees that the
Holder shall not have any duty of confidentiality with respect to such material,
non-public information. Subject to the foregoing, neither the Company, its
Subsidiaries nor the Holder shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, the Company shall be entitled, without the prior approval of the
Holder, to make any press release or other public disclosure with respect to
such transactions (i) in substantial conformity with the 8-K Filing and (ii) as
is required by applicable law and regulations. Notwithstanding anything
contained in this Agreement to the contrary and without implication that the
contrary would otherwise be true, the Company expressly acknowledges and agrees
that the Holder shall not have (unless expressly agreed to by the Holder after
the date hereof in a written definitive and binding agreement executed by the
Company and the Holder), any duty of confidentiality with respect to any
material, non-public information regarding the Company or any of its
Subsidiaries.

 

12.              Notices to Holder. All notices to Holder pursuant to the
Securities Purchase Agreement or the New Primary Securities shall be delivered
in accordance with the notice instructions set forth on the signature page of
the Holder attached hereto (or such other instructions delivered in writing to
the Company by the Holder from time to time).

 

13.              Termination. If the Transaction is not consummated on or prior
to June 21, 2019, the Holder may terminate this Agreement by written notice to
the Company and this Agreement shall thereafter be null and void, ab initio.

 

14.              Independent Nature of Holder’s Obligations and Rights. The
obligations of the Holder under this Agreement are several and not joint with
the obligations of any Other Holder, and the Holder shall not be responsible in
any way for the performance of the obligations of any Other Holder under any
Other Agreement. Nothing contained herein or in any Other Agreement, and no
action taken by the Holder pursuant hereto, shall be deemed to constitute the
Holder and Other Holders as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Holder and Other
Holders are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any Other
Agreement and the Company acknowledges that, to the best of its knowledge, the
Holder and the Other Holders are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement
or any Other Agreement. The Company and the Holder confirm that the Holder has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. The Holder shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any Other Holder to be joined as an additional party in any
proceeding for such purpose.

 



 13 

 













 

15.              Most Favored Nations. The Company hereby represents and
warrants as of the date hereof and covenants and agrees that none of the terms
offered to any Other Holder with respect to any exchange of Notes, including,
without limitation with respect to any consent, release, amendment, settlement,
or waiver relating to any exchange of Notes (each an “Settlement Document”), is
or will be more favorable to such Person (other than any reimbursement of legal
fees) than those of the Holder and this Agreement. If, and whenever on or after
the date hereof, the Company enters into a Settlement Document, then (i) the
Company shall provide notice thereof to the Holder immediately following the
occurrence thereof and (ii) the terms and conditions of this Agreement shall be,
without any further action by the Holder or the Company, automatically amended
and modified in an economically and legally equivalent manner such that the
Holder shall receive the benefit of the more favorable terms and/or conditions
(as the case may be) set forth in such Settlement Document, provided that upon
written notice to the Company at any time the Holder may elect not to accept the
benefit of any such amended or modified term or condition, in which event the
term or condition contained in this Agreement shall apply to the Holder as it
was in effect immediately prior to such amendment or modification as if such
amendment or modification never occurred with respect to the Holder. The
provisions of this Section 15 shall apply similarly and equally to each
Settlement Document.

 

16.              Miscellaneous Provisions. Section 9 of the Securities Purchase
Agreements (as amended hereby) is hereby incorporated by reference herein,
mutatis mutandis.

 

[The remainder of the page is intentionally left blank]

 

 

 

 

 

 

 

 

 

 



 14 

 













 

IN WITNESS WHEREOF, the Holder and the Company have executed this Agreement as
of the date set forth on the first page of this Agreement.

 



  COMPANY:           AMYRIS, INC.                     By: /s/ Kathleen Valiasek
    Name: Kathleen Valiasek     Title: Chief Business Officer



 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 













 

IN WITNESS WHEREOF, the Holder and the Company have executed this Agreement as
of the date set forth on the first page of this Agreement.

 



      HOLDER:                               B. RILEY FBR, INC.   Principal
Amount of Existing Note Outstanding:                     $4,687,500     By:  /s/
Bryant Riley          Name:   Bryant Riley   Aggregate Number of New Warrant
Shares   Title:     Executive Officer issuable upon exercise of the New Warrants
        (without regard to any limitations on   Address for Notices:   exercise
set forth therein):           B. Riley FBR, Inc.   181,818     11100 Santa
Monica Blvd. Suite 800       Los Angeles, CA 90025         Attn: Operations  



 

 

 

 

 

 

 

 

 

 

 



 

 













 

EXHIBIT A

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 18(a)
HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE
SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET
FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

 

Amyris, Inc.

 

Senior Convertible Note

 

Issuance Date:  December 10, 2018
Exchange Date: June [__], 2019 Original Principal Amount: U.S.  $4,687,500

 

FOR VALUE RECEIVED, Amyris, Inc., a Delaware corporation (the “Company”), hereby
promises to pay to the order of B. RILEY FBR, INC. or its registered assigns
(“Holder”) the amount set forth above as the Original Principal Amount (as
reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the “Principal”) when due, whether upon the Maturity Date, on any
Installment Date with respect to the Installment Amount due on such Installment
Date (each as defined below), or upon acceleration, redemption or otherwise (in
each case in accordance with the terms hereof) and to pay interest (“Interest”)
on any outstanding Principal at the applicable Interest Rate (as defined below)
from the date set forth above as the Issuance Date (the “Issuance Date”) until
the same becomes due and payable, whether upon the Maturity Date, on any
Installment Date with respect to the Installment Amount due on such Installment
Date, or upon acceleration, conversion, redemption or otherwise (in each case in
accordance with the terms hereof). This Senior Convertible Note (including all
Senior Convertible Notes issued in exchange, transfer or replacement hereof,
this “Note”) is one of an issue of Senior Convertible Notes issued pursuant to
that certain Exchange Agreement, dated the Exchange Date, by and between the
Company and the Holder (the “Exchange Agreement”) in exchange for that certain
Senior Convertible Note, with an aggregate principal amount as of the Exchange
Date of $4,687,500 (the “Original Note”), and originally issued pursuant to the
Securities Purchase Agreement, dated as December 6, 2018 (the “Subscription
Date”), by and among the Company and the investors (the “Buyers”) referred to
therein, as amended from time to time (collectively, the “Notes”, and such other
Senior Convertible Notes, the “Other Notes”). Certain capitalized terms used
herein are defined in Section 31.

 



 

 













 

1.                  PAYMENTS OF PRINCIPAL. On each Installment Date, the Company
shall pay to the Holder an amount equal to the Installment Amount due on such
Installment Date in accordance with Section 8. On the Maturity Date, the Company
shall pay to the Holder an amount in cash (excluding any amounts paid in shares
of Common Stock on the Maturity Date in accordance with Section 8) representing
all outstanding Principal, accrued and unpaid Interest and accrued and unpaid
Late Charges (as defined in Section 24(c)) on such Principal and Interest. Other
than as specifically permitted by this Note, the Company may not prepay any
portion of the outstanding Principal, accrued and unpaid Interest or accrued and
unpaid Late Charges on Principal and Interest, if any.

 

2.                  INTEREST; INTEREST RATE.

 

(a)               Interest on this Note shall commence accruing on the Issuance
Date and shall be computed on the basis of a 360-day year and twelve 30-day
months and shall be payable in arrears on each Interest Date and shall be
payable in accordance with the terms of this Note. Interest shall be paid (i) on
each Interest Date occurring on an Installment Date in accordance with Section 8
as part of the applicable Installment Amount due on the applicable Installment
Date and (ii) with respect to each other Interest Date, to the record holder of
this Note on the applicable Interest Date, in shares of Common Stock (“Interest
Shares”) so long as there has been no Equity Conditions Failure; provided
however, that the Company may, at its option following notice to the Holder, pay
Interest on any Interest Date in cash (“Cash Interest”) or in a combination of
Cash Interest and Interest Shares. The Company shall deliver a written notice
(each, an “Interest Election Notice”) to each holder of the Notes on or prior to
the fifth (5th) Trading Day prior to the applicable Interest Date (the date such
notice is delivered to all of the holder, the “Interest Notice Date”) which
notice (i) either (A) confirms that Interest to be paid on such Interest Date
shall be paid entirely in Interest Shares or (B) elects to pay Interest as Cash
Interest or a combination of Cash Interest and Interest Shares and specifies the
amount of Interest that shall be paid as Cash Interest and the amount of
Interest, if any, that shall be paid in Interest Shares and (ii) certifies that
there has been no Equity Conditions Failure. If the Company shall fail to
deliver any such notice prior to the applicable Interest Notice Date, then the
Company shall be deemed to have provided an Interest Election on such Interest
Notice Date that confirms that Interest to be paid on such Interest Date shall
be paid entirely in Interest Shares and certifies that there has been no Equity
Conditions Failure If an Equity Conditions Failure has occurred as of the
Interest Notice Date, then unless the Company has elected to pay such Interest
as Cash Interest, the Interest Election Notice shall indicate that unless the
Holder waives the Equity Conditions Failure, the Interest shall be paid as Cash
Interest. Notwithstanding anything herein to the contrary, if no Equity
Conditions Failure has occurred as of the Interest Notice Date but an Equity
Conditions Failure occurs thereafter at any time prior to the Interest Date, (A)
the Company shall provide the Holder a subsequent notice to that effect and (B)
unless the Holder waives the Equity Conditions Failure, the Interest shall be
paid in cash. Interest to be paid on an Interest Date in Interest Shares shall
be paid in a number of fully paid and nonassessable shares (rounded to the
nearest whole share in accordance with Section 3(a)) of Common Stock equal to
the quotient of (1) the amount of Interest payable on such Interest Date less
any Cash Interest paid and (2) the Installment Conversion Price in effect on the
applicable Interest Date (determined as if such Interest Date was an Installment
Date hereunder).

 



 2 

 













 

(b)                           When any Interest Shares are to be paid on an
Interest Date, the Company shall (i) (A) provided that the Company’s transfer
agent (the “Transfer Agent”) is participating in the Depository Trust Company
(“DTC”) Fast Automated Securities Transfer Program, credit such aggregate number
of Interest Shares to which the Holder shall be entitled to the Holder’s or its
designee’s balance account with DTC through its Deposit/Withdrawal at Custodian
system, or (B) if the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program, issue and deliver on the applicable
Interest Date, to the address set forth in the register maintained by the
Company for such purpose pursuant to the Securities Purchase Agreement or to
such address as specified by the Holder in writing to the Company at least two
(2) Business Days prior to the applicable Interest Date, a certificate,
registered in the name of the Holder or its designee, for the number of Interest
Shares to which the Holder shall be entitled and (ii) with respect to each
Interest Date, pay to the Holder, in cash by wire transfer of immediately
available funds, the amount of any Cash Interest.

 

(c)                           Prior to the payment of Interest on an Interest
Date, Interest on this Note shall accrue at the Interest Rate and be payable by
way of inclusion of the Interest in the Conversion Amount on each Conversion
Date in accordance with Section 3(b) or upon any redemption in accordance with
Section 12 or any required payment upon any Bankruptcy Event of Default. From
and after the occurrence and during the continuance of any Event of Default, the
Interest Rate shall automatically be increased to eighteen percent (18.0%) per
annum. In the event that such Event of Default is subsequently cured (and no
other Event of Default then exists (including, without limitation, for the
Company’s failure to pay such Interest at the Default Rate on the applicable
Interest Date)), the adjustment referred to in the preceding sentence shall
cease to be effective as of the calendar day immediately following the date of
such cure; provided that the Interest as calculated and unpaid at such increased
rate during the continuance of such Event of Default shall continue to apply to
the extent relating to the days after the occurrence of such Event of Default
through and including the date of such cure of such Event of Default.

 

3.                  CONVERSION OF NOTES. At any time after the Issuance Date,
this Note shall be convertible into validly issued, fully paid and
non-assessable shares of Common Stock (as defined below), on the terms and
conditions set forth in this Section 3.

 

(a)               Conversion Right. Subject to the provisions of Section 3(d),
at any time or times on or after the Issuance Date, the Holder shall be entitled
to convert any portion of the outstanding and unpaid Conversion Amount (as
defined below) into validly issued, fully paid and non-assessable shares of
Common Stock in accordance with Section 3(c), at the Conversion Rate (as defined
below). The Company shall not issue any fraction of a share of Common Stock upon
any conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
transfer, stamp, issuance and similar taxes, costs and expenses (including,
without limitation, fees and expenses of the Transfer Agent (as defined below))
that may be payable with respect to the issuance and delivery of Common Stock
upon conversion of any Conversion Amount.

 



 3 

 













 

(b)               Conversion Rate. The number of shares of Common Stock issuable
upon conversion of any Conversion Amount pursuant to Section 3(a) shall be
determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(the “Conversion Rate”).

 

(i)                 “Conversion Amount” means the sum of (x) the portion of the
Principal to be converted, redeemed or otherwise with respect to which this
determination is being made and (y) all accrued and unpaid Interest with respect
to such portion of the Principal amount and accrued and unpaid Late Charges with
respect to such portion of such Principal and such Interest, if any.

 

(ii)              “Conversion Price” means, as of any Conversion Date or other
date of determination, $6.32, subject to adjustment as provided herein.

 

(c)               Mechanics of Conversion.

 

(i)                 Optional Conversion. To convert any Conversion Amount into
shares of Common Stock on any date (a “Conversion Date”), the Holder shall
deliver (whether via facsimile, electronic mail or otherwise), for receipt on or
prior to 4:59 p.m., New York time, on such date, a copy of an executed notice of
conversion in the form attached hereto as Exhibit I (the “Conversion Notice”) to
the Company. If required by Section 3(c)(iii), within two (2) Trading Days
following a conversion of this Note as aforesaid, the Holder shall surrender
this Note to a nationally recognized overnight delivery service for delivery to
the Company (or an indemnification undertaking with respect to this Note in the
case of its loss, theft or destruction as contemplated by Section 18(b)). On or
before the first (1st) Trading Day following the date of receipt of a Conversion
Notice, if such Common Stock may then be resold pursuant to Rule 144 or an
effective and available registration statement, the Company shall transmit by
facsimile or electronic mail an acknowledgment of confirmation of receipt of
such Conversion Notice and instructions to the Transfer Agent, in the form
attached hereto as Exhibit II, to the Holder and the Transfer Agent which
confirmation shall constitute an instruction to the Transfer Agent to process
such Conversion Notice in accordance with the terms herein. On or before the
second (2nd) Trading Day following the date on which the Company has received a
Conversion Notice (or such earlier date as required pursuant to the 1934 Act or
other applicable law, rule or regulation for the settlement of a trade initiated
on the applicable Conversion Date of such shares of Common Stock issuable
pursuant to such Conversion Notice) (the “Share Delivery Deadline”), the Company
shall (1) provided that the Transfer Agent is participating in DTC’s Fast
Automated Securities Transfer Program and either (x) the shares of Common Stock
issuable pursuant to such conversion are eligible to be resold by the Holder
pursuant to Rule 144 or (y) the resale of such shares of Common Stock issuable
pursuant to such conversion by the Holder is registered pursuant to a
registration statement that has been declared effective by the SEC (assuming the
Company has not notified the Holder prior thereto that a Grace Period is in
effect and continuing) (as applicable, the “DTC Issuance Condition”), credit
such aggregate number of shares of Common Stock to which the Holder shall be
entitled pursuant to such conversion to the Holder’s or its designee’s balance
account with DTC through its Deposit/Withdrawal at Custodian system or (2) if
the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, no DTC Issuance Condition has been satisfied, or the DTC Fast
Automated Securities Transfer Program is otherwise not available for the
issuance of such Common Stock, then upon the request of the Holder, issue and
deliver (via reputable overnight courier) to the address as specified in the
Conversion Notice, a certificate, registered in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder shall be
entitled pursuant to such conversion.

 



 4 

 













 

If the shares of Common Stock issuable upon the conversion are not eligible for
legend removal pursuant to Section 5(d) of the Securities Purchase Agreement,
then such shares of Common Stock issued upon conversion must contain the legend
required by Section 5(c) of the Securities Purchase Agreement. If this Note is
physically surrendered for conversion pursuant to Section 3(c)(iii) and the
outstanding Principal of this Note is greater than the Principal portion of the
Conversion Amount being converted, then the Company shall as soon as practicable
and in no event later than five (5) Business Days after receipt of this Note and
at its own expense, issue and deliver to the Holder (or its designee) a new Note
(in accordance with Section 18(d)) representing the outstanding Principal not
converted. The Person or Persons entitled to receive the shares of Common Stock
issuable upon a conversion of this Note shall be treated for all purposes as the
record holder or holders of such shares of Common Stock on the Conversion Date.
In the event of a partial conversion of this Note pursuant hereto, the Principal
amount converted shall be deducted from the Installment Amount(s) relating to
the Installment Date(s) as set forth in the applicable Conversion Notice.
Notwithstanding anything to the contrary contained in this Note or the
Registration Rights Agreement, while the Registration Statement (as defined in
the Registration Rights Agreement) is effective and no Grace Period (as defined
in the Registration Rights Agreement) is in effect, the Company shall cause the
Transfer Agent to deliver unlegended shares of Common Stock to the Holder (or
its designee) in connection with any sale of Registrable Securities (as defined
in the Registration Rights Agreement) with respect to which the Holder has
entered into a contract for sale, and delivered a copy of the prospectus
included as part of the particular Registration Statement to the extent
applicable, and for which the Holder has not yet settled.

 



 5 

 













 

(ii)              Company’s Failure to Timely Convert. If the Holder shall have
delivered a valid Conversion Notice to the Company pursuant to Section 3(c) and
the Company shall fail, for any reason or for no reason, on or prior to the
applicable Share Delivery Deadline, either (I) (A) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, no DTC
Issuance Condition has been satisfied, or the DTC Fast Automated Securities
Transfer Program is otherwise not available for the issuance of such Common
Stock, to issue and deliver to the Holder (or its designee) a certificate for
the number of shares of Common Stock to which the Holder is entitled and
register such shares of Common Stock on the Company’s share register or (B) if
the Transfer Agent is participating in the DTC Fast Automated Securities
Transfer Program and a DTC Issuance Condition has been satisfied, to credit the
balance account of the Holder or the Holder’s designee with DTC for such number
of shares of Common Stock to which the Holder is entitled upon the Holder’s
conversion of this Note pursuant to such conversion (as the case may be) or (II)
if, after the Effectiveness Deadline (as defined in the Registration Rights
Agreement), the Registration Statement covering the resale of the shares of
Common Stock that are the subject of the Conversion Notice (the “Unavailable
Conversion Shares”) is not available for the resale of such Unavailable
Conversion Shares and the Holder is unable to sell such Unavailable Conversion
Shares without restriction pursuant to Rule 144 (as defined in the Securities
Purchase Agreement) and the Company fails to promptly, but in no event later
than as required pursuant to the Registration Rights Agreement (x) so notify the
Holder (including, without limitation, that a Grace Period is in effect, if
applicable) and (y) if a DTC Issuance Condition was otherwise satisfied, deliver
the shares of Common Stock electronically without any restrictive legend by
crediting such aggregate number of shares of Common Stock to which the Holder is
entitled pursuant to such conversion to the Holder’s or its designee’s balance
account with DTC through its Deposit/Withdrawal At Custodian system (the event
described in the immediately foregoing clause (II) is hereinafter referred as a
“Notice Failure” and together with the event described in clause (I) above, a
“Conversion Failure”), and the Company has not elected properly in advance (in
accordance with Section 3(f)) to settle such conversion in cash pursuant to
Section 3(f), and if on or after such Share Delivery Deadline the Holder
purchases (in an open market transaction or otherwise) shares of Common Stock
corresponding to all or any portion of the number of shares of Common Stock
issuable upon such conversion that the Holder is entitled to receive from the
Company and has not received from the Company in connection with such Conversion
Failure or Notice Failure, as applicable (a “Buy-In”), then, in addition to all
other remedies available to the Holder, the Company shall, within two (2)
Business Days after receipt of the Holder’s request and in the Holder’s
discretion, either: (I) pay cash to the Holder in an amount equal to the
Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including, without limitation, by any other Person in respect, or on behalf, of
the Holder) (the “Buy-In Price”), at which point the Company’s obligation to so
issue and deliver such certificate (and to issue such shares of Common Stock) or
credit the balance account of such Holder or such Holder’s designee, as
applicable, with DTC for the number of shares of Common Stock to which the
Holder is entitled upon the Holder’s conversion hereunder (as the case may be)
(and to issue such shares of Common Stock) shall terminate, or (II) promptly
honor its obligation to so issue and deliver to the Holder a certificate or
certificates representing such shares of Common Stock or credit the balance
account of such Holder or such Holder’s designee, as applicable, with DTC for
the number of shares of Common Stock to which the Holder is entitled upon the
Holder’s conversion hereunder (as the case may be) and pay cash to the Holder in
an amount equal to the excess (if any) of the Buy-In Price over the product of
(x) such number of shares of Common Stock multiplied by (y) the lowest Closing
Sale Price of the Common Stock on any Trading Day during the period commencing
on the date of the applicable Conversion Notice and ending on the date of such
issuance and payment under this clause (II) (the “Buy-In Payment Amount”).
Nothing shall limit the Holder’s right to pursue any other remedies available to
it hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock (or
to electronically deliver such shares of Common Stock) upon the conversion of
this Note as required pursuant to the terms hereof.

 



 6 

 













 

(iii)            Registration; Book-Entry. The Company shall maintain a register
(the “Register”) for the recordation of the names and addresses of the holders
of each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error. The Company and the holders of the Notes
shall treat each Person whose name is recorded in the Register as the owner of a
Note for all purposes (including, without limitation, the right to receive
payments of Principal and Interest hereunder) notwithstanding notice to the
contrary. A Registered Note may be assigned, transferred or sold in whole or in
part only by registration of such assignment or sale on the Register. Upon its
receipt of a written request to assign, transfer or sell all or part of any
Registered Note by the holder thereof, the Company shall record the information
contained therein in the Register and issue one or more new Registered Notes in
the same aggregate principal amount as the principal amount of the surrendered
Registered Note to the designated assignee or transferee pursuant to Section 18,
provided that if the Company does not so record an assignment, transfer or sale
(as the case may be) of all or part of any Registered Note within two (2)
Business Days of such a request, then the Register shall be automatically deemed
updated to reflect such assignment, transfer or sale (as the case may be).
Notwithstanding anything to the contrary set forth in this Section 3, following
conversion of any portion of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to the Company
unless (A) the full Conversion Amount represented by this Note is being
converted (in which event this Note shall be delivered to the Company following
conversion thereof as contemplated by Section 3(c)(i)) or (B) the Holder has
provided the Company with prior written notice (which notice may be included in
a Conversion Notice) requesting reissuance of this Note upon physical surrender
of this Note. The Holder and the Company shall maintain records showing the
Principal, Interest and Late Charges converted and/or paid (as the case may be)
and the dates of such conversions, and/or payments (as the case may be) or shall
use such other method, reasonably satisfactory to the Holder and the Company, so
as not to require physical surrender of this Note upon conversion. If the
Company does not update the Register to record such Principal, Interest and Late
Charges converted and/or paid (as the case may be) and the dates of such
conversions, and/or payments (as the case may be) within two (2) Business Days
of such occurrence, then the Register shall be automatically deemed updated to
reflect such occurrence.

 

(iv)             Pro Rata Conversion; Disputes. In the event that the Company
receives a Conversion Notice from more than one holder of Notes for the same
Conversion Date and the Company can convert some, but not all, of such portions
of the Notes submitted for conversion, the Company, subject to Section 3(d),
shall convert from each holder of Notes electing to have Notes converted on such
date a pro rata amount of such holder’s portion of its Notes submitted for
conversion based on the principal amount of Notes submitted for conversion on
such date by such holder relative to the aggregate principal amount of all Notes
submitted for conversion on such date. In the event of a dispute as to the
number of shares of Common Stock issuable to the Holder in connection with a
conversion of this Note, the Company shall issue to the Holder the number of
shares of Common Stock not in dispute and resolve such dispute in accordance
with Section 23.

 



 7 

 













 

(d)               Limitations on Conversions.

 

(i)                 Beneficial Ownership. The Company shall not effect the
conversion of any portion of this Note, and the Holder shall not have the right
to convert any portion of this Note pursuant to the terms and conditions of this
Note and any such conversion shall be null and void and treated as if never
made, to the extent that after giving effect to such conversion, the Holder
together with the other Attribution Parties collectively would beneficially own
in excess of 4.99% (the “Maximum Percentage”) of the shares of Common Stock
outstanding immediately after giving effect to such conversion. For purposes of
the foregoing sentence, the aggregate number of shares of Common Stock
beneficially owned by the Holder and the other Attribution Parties shall include
the number of shares of Common Stock held by the Holder and all other
Attribution Parties plus the number of shares of Common Stock issuable upon
conversion of this Note with respect to which the determination of such sentence
is being made, but shall exclude shares of Common Stock which would be issuable
upon (A) conversion of the remaining, nonconverted portion of this Note
beneficially owned by the Holder or any of the other Attribution Parties and (B)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any convertible notes
or convertible preferred stock or warrants) beneficially owned by the Holder or
any other Attribution Party subject to a limitation on conversion or exercise
analogous to the limitation contained in this Section 3(d)(i). For purposes of
this Section 3(d)(i), beneficial ownership shall be calculated in accordance
with Section 13(d) of the 1934 Act. For purposes of determining the number of
outstanding shares of Common Stock the Holder may acquire upon the conversion of
this Note without exceeding the Maximum Percentage, the Holder may rely on the
number of outstanding shares of Common Stock as reflected in (x) the Company’s
most recent Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current
Report on Form 8-K or other public filing with the SEC, as the case may be, (y)
a more recent public announcement by the Company or (z) any other written notice
by the Company or the Transfer Agent, if any, setting forth the number of shares
of Common Stock outstanding (the “Reported Outstanding Share Number”). If the
Company receives a Conversion Notice from the Holder at a time when the actual
number of outstanding shares of Common Stock is less than the Reported
Outstanding Share Number, the Company shall notify the Holder in writing of the
number of shares of Common Stock then outstanding and, to the extent that such
Conversion Notice would otherwise cause the Holder’s beneficial ownership, as
determined pursuant to this Section 3(d)(i), to exceed the Maximum Percentage,
the Holder must notify the Company of a reduced number of shares of Common Stock
to be purchased pursuant to such Conversion Notice.

 



 8 

 













 

For any reason at any time, upon the written request of the Holder, the Company
shall within one (1) Business Day confirm in writing or by electronic mail to
the Holder the number of shares of Common Stock then outstanding. In any case,
the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder and any other Attribution Party since the
date as of which the Reported Outstanding Share Number was reported. In the
event that the issuance of shares of Common Stock to the Holder upon conversion
of this Note results in the Holder and the other Attribution Parties being
deemed to beneficially own, in the aggregate, more than the Maximum Percentage
of the number of outstanding shares of Common Stock (as determined under Section
13(d) of the 1934 Act), the number of shares so issued by which the Holder’s and
the other Attribution Parties’ aggregate beneficial ownership exceeds the
Maximum Percentage (the “Excess Shares”) shall be deemed null and void and shall
be cancelled ab initio, and the Holder shall not have the power to vote or to
transfer the Excess Shares. Upon delivery of a written notice to the Company,
the Holder may from time to time increase (with such increase not effective
until the sixty-first (61st) day after delivery of such notice) or decrease the
Maximum Percentage to any other percentage not in excess of 9.99% as specified
in such notice; provided that (i) any such increase in the Maximum Percentage
will not be effective until the sixty-first (61st) day after such notice is
delivered to the Company and (ii) any such increase or decrease will apply only
to the Holder and the other Attribution Parties and not to any other holder of
Notes that is not an Attribution Party of the Holder. For purposes of clarity,
the shares of Common Stock issuable pursuant to the terms of this Note in excess
of the Maximum Percentage shall not be deemed to be beneficially owned by the
Holder for any purpose including for purposes of Section 13(d) or Rule
16a-1(a)(1) of the 1934 Act. No prior inability to convert this Note pursuant to
this paragraph shall have any effect on the applicability of the provisions of
this paragraph with respect to any subsequent determination of convertibility.
The provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 3(d)(i) to
the extent necessary to correct this paragraph (or any portion of this
paragraph) which may be defective or inconsistent with the intended beneficial
ownership limitation contained in this Section 3(d)(i) or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitation contained in this paragraph may not be waived and shall apply to
a successor holder of this Note.

 

(ii)              Principal Market Regulation. The Company shall not issue any
shares of Common Stock upon conversion of this Note or otherwise pursuant to the
terms of this Note if the issuance of such shares of Common Stock would exceed
the aggregate number of shares of Common Stock which the Company may issue upon
conversion of the Notes or otherwise pursuant to the terms of this Note without
breaching the Company’s obligations under the rules or regulations of the
Principal Market (the number of shares which may be issued without violating
such rules and regulations, including rules related to the aggregate of
offerings under NASDAQ Listing Rule 5635(d), the “Exchange Cap”), except that
such limitation shall not apply in the event that the Company (A) obtains the
approval of its stockholders as required by the applicable rules of the
Principal Market for issuances of shares of Common Stock upon conversion of the
Notes or otherwise pursuant to the terms of this Note in excess of such amount
or (B) obtains a written opinion from outside counsel to the Company that such
approval is not required, which opinion shall be reasonably satisfactory to the
Holder.

 



 9 

 













 

Until such approval or such written opinion is obtained, no Buyer shall be
issued in the aggregate, upon conversion of any Notes or otherwise pursuant to
the terms of this Note, shares of Common Stock in an amount greater than the
product of (i) the Exchange Cap multiplied by (ii) the quotient of (A) the
aggregate original principal amount of Notes issued to such Buyer pursuant to
the Securities Purchase Agreement on the applicable Closing Date divided by (B)
the aggregate original principal amount of all Notes issued to the Buyers
pursuant to the Securities Purchase Agreement as of the applicable Closing Date
for each of the Notes (with respect to each Buyer, the “Exchange Cap
Allocation”). In the event that any Buyer shall sell or otherwise transfer any
of such Buyer’s Notes, the transferee shall be allocated a pro rata portion of
such Buyer’s Exchange Cap Allocation with respect to such portion of such Notes
so transferred, and the restrictions of the prior sentence shall apply to such
transferee with respect to the portion of the Exchange Cap Allocation so
allocated to such transferee. Upon conversion and exercise in full of a holder’s
Notes, the difference (if any) between such holder’s Exchange Cap Allocation and
the number of shares of Common Stock actually issued to such holder upon such
holder’s conversion in full of such holder’s Notes shall be allocated to the
respective Exchange Cap Allocations of the remaining holders of Notes on a pro
rata basis in proportion to the shares of Common Stock underlying the Notes then
held by each such holder. At any time after the date hereof, in the event that
the Company is prohibited from issuing shares of Common Stock pursuant to this
Section 3(d)(ii) (the “Exchange Cap Shares”), the Company shall pay cash in
exchange for the cancellation of such shares of Common Stock at a price equal to
the sum of (i) the product of (x) such number of Exchange Cap Shares and (y) the
greatest Closing Sale Price of the Common Stock on any Trading Day during the
period commencing on the date the Holder delivers the applicable Conversion
Notice with respect to such Exchange Cap Shares to the Company and ending on the
date of such issuance and payment under this Section 3(d)(ii) and (ii) to the
extent of any Buy-In related thereto, any Buy-In Payment Amount, any brokerage
commissions and other out-of-pocket expenses, if any, of the Holder incurred in
connection therewith (collectively, the “Exchange Cap Share Cancellation
Amount”).

 

(e)               Right of Alternate Conversion Upon an Event of Default.

 

(i)                 General. Subject to Section 3(d), at any time an Alternate
Conversion Event has occurred and is continuing, the Holder may, at the Holder’s
option, convert (each, an “Alternate Conversion”, and the date of such Alternate
Conversion, each, an “Alternate Conversion Date”) all, or any part of, the
Conversion Amount (such portion of the Conversion Amount subject to such
Alternate Conversion, the “Alternate Conversion Amount”) into shares of Common
Stock at the Alternate Conversion Price.

 



 10 

 













 

(ii)              Mechanics of Alternate Conversion. On any Alternate Conversion
Date, the Holder may voluntarily convert any Alternate Conversion Amount
pursuant to Section 3(c) (with “Alternate Conversion Price” replacing
“Conversion Price” for all purposes hereunder with respect to such Alternate
Conversion and with “Redemption Premium of the Conversion Amount” replacing
“Conversion Amount” in clause (x) of the definition of Conversion Rate above
with respect to such Alternate Conversion) by designating in the Conversion
Notice delivered pursuant to this Section 3(e) of this Note that the Holder is
electing to use the Alternate Conversion Price for such conversion; provided
that in the event of the Conversion Floor Price Condition, on the applicable
Alternate Conversion Date the Company shall also deliver to the Holder the
applicable Alternate Conversion Floor Amount. Notwithstanding anything to the
contrary in this Section 3(e), but subject to Section 3(d), until the Company
delivers shares of Common Stock representing the applicable Alternate Conversion
Amount to the Holder, such Alternate Conversion Amount may be converted by the
Holder into shares of Common Stock pursuant to Section 3(c) without regard to
this Section 3(e).

 

(f)    Cash Settlement in Lieu of Conversion. Notwithstanding anything in this
Section 3 to the contrary, with respect to any Conversion Notice delivered to
the Company pursuant to Section 3(c) or 3(e) hereunder, if at least ten (10)
Trading Days prior to the Conversion Date with respect to such Conversion Notice
the Company has delivered a written notice to the Holder (each, a “Cash
Settlement Election Notice”) electing to satisfy all conversions of all Notes
then outstanding with cash, in lieu of the conversion of the Conversion Amount
set forth in such Conversion Notice on such Conversion Date into shares of
Common Stock in accordance herewith and therewith, respectively, the Company
shall be required to redeem such Conversion Amount, in cash within one (1)
business day of such Conversion Date (each a “Net Settlement Redemption”), at a
redemption price equal to the greater of (i) 100% of the Conversion Amount to be
redeemed in such Net Settlement Redemption and (ii) the product of (X) the
Conversion Rate with respect to the Conversion Amount in effect at such time as
the Holder delivers such Conversion Notice multiplied by (Y) the Net Settlement
Market Price (each, a “Cash Settlement Price”). At any time after the delivery
to the Holder by the Company of a Cash Settlement Election Notice, the Company
may withdraw such Cash Settlement Election Notice by delivery of a subsequent
written notice to the Holder electing to satisfy all conversions of all Notes
then outstanding with shares of Common Stock in accordance with the terms of the
Notes then in effect (each, a “Cash Settlement Withdrawal Notice”, and such
delivery date to the Holder, each a “Cash Settlement Withdrawal Notice Date”);
provided, that a Cash Settlement Withdrawal Notice shall only apply to
Conversion Notices delivered to the Company after the applicable Cash Settlement
Withdrawal Notice Date and not with respect to any Conversion Notices delivered
on or prior to such Cash Settlement Withdrawal Notice Date. Net Settlement
Redemptions required by this Section 3(e) shall be made in accordance with the
provisions of Section 12.

 

4.                  RIGHTS UPON EVENT OF DEFAULT.

 

(a)               Event of Default. Each of the following events shall
constitute an “Event of Default” and each of the events in clauses (viii), (ix)
and (x) shall constitute a “Bankruptcy Event of Default”:

 



 11 

 













 

(i)                 the failure of the applicable Registration Statement (as
defined in the Registration Rights Agreement) to be filed with the SEC on or
prior to the date that is thirty (30) days after the applicable Filing Deadline
(as defined in the Registration Rights Agreement) or the failure of the
applicable Registration Statement to be declared effective by the SEC on or
prior to the date that is thirty (30) days after the applicable Effectiveness
Deadline (as defined in the Registration Rights Agreement);

 

(ii)              at any time after July 22, 2019, while the applicable
Registration Statement is required to be maintained effective pursuant to the
terms of the Registration Rights Agreement, the effectiveness of the applicable
Registration Statement lapses for any reason (including, without limitation, the
issuance of a stop order) or such Registration Statement (or the prospectus
contained therein) is unavailable to any holder of Registrable Securities (as
defined in the Registration Rights Agreement) for sale of all of such holder’s
Registrable Securities in accordance with the terms of the Registration Rights
Agreement, and such lapse or unavailability continues for a period of five (5)
consecutive days or for more than an aggregate of ten (10) days in any 365-day
period (excluding days during an Allowable Grace Period (as defined in the
Registration Rights Agreement));

 

(iii)            the suspension from trading or the failure of the Common Stock
to be trading or listed (as applicable) on an Eligible Market for a period of
five (5) consecutive Trading Days;

 

(iv)             the Company’s failure to cure a Conversion Failure by delivery
of the required number of shares of Common Stock within five (5) Trading Days
after the applicable Conversion Date or exercise date (as the case may be);

 

(v)               except to the extent the Company is in compliance with Section
11(b) below, at any time following the tenth (10th) consecutive day that the
Holder’s Authorized Share Allocation (as defined in Section 11(a) below) is less
than the number of shares of Common Stock that the Holder would be entitled to
receive upon a conversion of the full Conversion Amount of this Note (without
regard to any limitations on conversion set forth in Section 3(d) or otherwise);

 

(vi)             the Company’s failure to pay to the Holder any amount of
Principal, Interest, Late Charges or other amounts when and as due under this
Note (including, without limitation, the Company’s or any Subsidiary’s failure
to pay any redemption payments or amounts hereunder) or any other Transaction
Document (as defined in the Securities Purchase Agreement) or any other
agreement, document, certificate or other instrument delivered in connection
with the transactions contemplated hereby and thereby, except, in the case of a
failure to pay Interest and Late Charges when and as due, in which case only if
such failure remains uncured for a period of at least five (5) Trading Days;

 

(vii)          the Company fails to remove any restrictive legend on any
certificate or any shares of Common Stock issued to the Holder upon conversion
or exercise (as the case may be) of any Securities (as defined in the Securities
Purchase Agreement) acquired by the Holder under the Securities Purchase
Agreement (including this Note) as and when required by such Securities or the
Securities Purchase Agreement, unless otherwise then prohibited by applicable
federal securities laws, and any such failure remains uncured for at least five
(5) Trading Days;

 

(viii)        bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings for the relief of debtors shall be instituted by or against
the Company or any U.S. Subsidiary and, if instituted against the Company or any
US Subsidiary by a third party, shall not be dismissed within thirty (30) days
of their initiation;

 



 12 

 













 

(ix)             the commencement by the Company or any Subsidiary of a
voluntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or of any other case
or proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Subsidiary in
furtherance of any such action or the taking of any action by any Person to
commence a Uniform Commercial Code foreclosure sale or any other similar action
under federal, state or foreign law;

 

(x)               the entry by a court of (i) a decree, order, judgment or other
similar document in respect of the Company or any Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree,
order, judgment or other similar document adjudging the Company or any
Subsidiary as bankrupt or insolvent, or approving as properly filed a petition
seeking liquidation, reorganization, arrangement, adjustment or composition of
or in respect of the Company or any Subsidiary under any applicable federal,
state or foreign law or (iii) a decree, order, judgment or other similar
document appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree, order, judgment or other
similar document or any such other decree, order, judgment or other similar
document unstayed and in effect for a period of thirty (30) consecutive days;

 



 13 

 













 

(xi)             a final judgment or judgments for the payment of money
aggregating in excess of $10,000,000 are rendered against the Company and/or any
of its Subsidiaries and which judgments are not, within thirty (30) days after
the entry thereof, bonded, discharged, settled or stayed pending appeal, or are
not discharged within thirty (30) days after the expiration of such stay;
provided, however, any judgment which is covered by insurance or an indemnity
from a credit worthy party shall not be included in calculating the $10,000,000
amount set forth above so long as the Company provides the Holder a written
statement from such insurer or indemnity provider (which written statement shall
be reasonably satisfactory to the Holder) to the effect that such judgment is
covered by insurance or an indemnity and the Company or such Subsidiary (as the
case may be) will receive the proceeds of such insurance or indemnity within
thirty (30) days of the issuance of such judgment;

 

(xii)          the Company and/or any Subsidiary, individually or in the
aggregate, fails to pay, when due, or within any applicable grace period, any
payment with respect to any Indebtedness in excess of $10,000,000 due to any
third party (other than, with respect to unsecured Indebtedness only, payments
contested by the Company and/or such Subsidiary (as the case may be) in good
faith by proper proceedings and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP) or is otherwise
in breach or violation of any agreement for monies owed or owing in an amount in
excess of $10,000,000, which breach or violation results in the acceleration of
amounts due thereunder;

 

(xiii)        other than as specifically set forth in another clause of this
Section 4(a), the Company or any Subsidiary breaches any representation or
warranty, in any material respect when made (other than representations or
warranties subject to material adverse effect or materiality, which may not be
breached in any respect) or any covenant (excluding Section 4(n) of the
Securities Purchase Agreement) or other term or condition of any Transaction
Document, except, in the case of a breach of a covenant or other term or
condition that is curable, only if such breach remains uncured for a period of
ten (10) consecutive Trading Days, provided that no Event of Default shall be
deemed to occur pursuant to this clause (xiii) prior to July 22, 2019 as a
result of (A) any breach of representation, covenant or other term or condition
of any Transaction Document solely as a result of the failure to file, or late
filing of, any report, schedule, forms, proxy statements, statements and other
documents required to be filed by the Company with the SEC pursuant to the
reporting requirements of the Exchange Act, or (B) any revision or restatement
of any financial statements included in any such report, schedule, form, proxy
statement, statement or other documents;

 

(xiv)         a false or inaccurate certification (including a false or
inaccurate deemed certification) by the Company that either (A) the Equity
Conditions are satisfied, (B) there has been no Equity Conditions Failure, or
(C) as to whether any Event of Default has occurred;

 

(xv)           any breach or failure in any respect by the Company or any
Subsidiary to comply with any provision of Section 14 of this Note;

 



 14 

 













 

(xvi)         any Event of Default (as defined in the Other Notes) occurs with
respect to any Other Notes.

 

(b)               Notice of an Event of Default; Redemption Right. Upon the
occurrence of an Event of Default with respect to this Note or any Other Note,
the Company shall within two (2) Business Days of becoming aware of the
occurrence of the Event of Default (the “Event of Default Notice Deadline”)
deliver written notice thereof via facsimile or electronic mail and overnight
courier (with next day delivery specified) (an “Event of Default Notice”) to the
Holder. At any time after the earlier of the Holder’s receipt of an Event of
Default Notice and the Holder becoming aware of an Event of Default (such
earlier date, the “Event of Default Right Commencement Date”) and ending (such
ending date, the “Event of Default Right Expiration Date”, and each such period,
an “Event of Default Redemption Right Period”) on the twentieth (20th) Trading
Day after the later of (x) the date such Event of Default is cured and (y) the
Holder’s receipt of an Event of Default Notice that includes (I) a reasonable
description of the applicable Event of Default, (II) a certification as to
whether, in the opinion of the Company, such Event of Default is capable of
being cured and, if applicable, a reasonable description of any existing plans
of the Company to cure such Event of Default and (III) a certification as to the
date the Event of Default occurred and, if cured on or prior to the date of such
Event of Default Notice, the applicable Event of Default Right Expiration Date,
the Holder may require the Company to redeem all or any portion of this Note by
delivering written notice thereof (the “Event of Default Redemption Notice”) to
the Company, which Event of Default Redemption Notice shall indicate the portion
of this Note the Holder is electing to redeem. Each portion of this Note subject
to redemption by the Company pursuant to this Section 4(b) shall be redeemed by
the Company at a price equal to the greater of (i) the product of (A) the
Conversion Amount to be redeemed multiplied by (B) the Redemption Premium and
(ii) the product of (X) the Conversion Rate with respect to the Conversion
Amount in effect at such time as the Holder delivers an Event of Default
Redemption Notice multiplied by (Y) the by (2) the greatest Closing Sale Price
of the Common Stock on any Trading Day during the period commencing on the date
immediately preceding such Event of Default and ending on the date the Company
makes the entire payment required to be made under this Section 4(b) (the “Event
of Default Redemption Price”). Redemptions required by this Section 4(b) shall
be made in accordance with the provisions of Section 12. To the extent
redemptions required by this Section 4(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of this Note by the Company, such
redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 3(d), but subject to Section 3(d),
until the Event of Default Redemption Price (together with any Late Charges
thereon) is paid in full, the Conversion Amount submitted for redemption under
this Section 4(b) (together with any Late Charges thereon) may be converted, in
whole or in part, by the Holder into Common Stock pursuant to the terms of this
Note. In the event of a partial redemption of this Note pursuant hereto, the
Principal amount redeemed shall be deducted from the Installment Amount(s)
relating to the applicable Installment Date(s) as set forth in the Event of
Default Redemption Notice. In the event of the Company’s redemption of any
portion of this Note under this Section 4(b), the Holder’s damages would be
uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. Accordingly, any redemption
premium due under this Section 4(b) is intended by the parties to be, and shall
be deemed, a reasonable estimate of the Holder’s actual loss of its investment
opportunity and not as a penalty. Any redemption upon an Event of Default shall
not constitute an election of remedies by the Holder, and all other rights and
remedies of the Holder shall be preserved.

 



 15 

 













 

(c)               Mandatory Redemption upon Bankruptcy Event of Default.
Notwithstanding anything to the contrary herein, and notwithstanding any
conversion that is then required or in process, upon any Bankruptcy Event of
Default, whether occurring prior to or following the Maturity Date, the Company
shall immediately pay to the Holder an amount in cash representing (i) all
outstanding Principal, accrued and unpaid Interest and accrued and unpaid Late
Charges on such Principal and Interest, multiplied by (ii) the Redemption
Premium, in addition to any and all other amounts due hereunder, without the
requirement for any notice or demand or other action by the Holder or any other
person or entity, provided that the Holder may, in its sole discretion, waive
such right to receive payment upon a Bankruptcy Event of Default, in whole or in
part, and any such waiver shall not affect any other rights of the Holder
hereunder, including any other rights in respect of such Bankruptcy Event of
Default, any right to conversion, and any right to payment of the Event of
Default Redemption Price or any other Redemption Price, as applicable.

 

5.                  RIGHTS UPON FUNDAMENTAL TRANSACTION.

 

(a)               Assumption. The Company shall not enter into or be party to a
Fundamental Transaction unless (i) the Successor Entity assumes in writing all
of the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5(a) pursuant to
written agreements in form and substance reasonably satisfactory to the Holder
and approved by the Holder (such approval not to be unreasonably withheld or
delayed) prior to such Fundamental Transaction, including agreements to deliver
to each holder of Notes in exchange for such Notes a security of the Successor
Entity evidenced by a written instrument substantially similar in form and
substance to the Notes, including, without limitation, having a principal amount
and interest rate equal to the principal amounts then outstanding and the
interest rates of the Notes held by such holder, having similar conversion
rights as the Notes and having similar ranking and security to the Notes, and
satisfactory to the Holder and (ii) either (A) the Successor Entity (including
its Parent Entity) is a publicly traded corporation whose common stock is quoted
on or listed for trading on an Eligible Market or (B) such Fundamental
Transaction is a Change of Control in which at least 90% of the outstanding
shares of Common Stock of the Company (other than shares held by the Successor
Entity, its affiliates, and dissenting shareholders) are converted into the
right to receive cash (a “Cash Acquisition”). Upon the occurrence of any
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Note and the other Transaction Documents
with the same effect as if such Successor Entity had been named as the Company
herein.

 



 16 

 













 

Upon consummation of a Fundamental Transaction, the Successor Entity shall
deliver to the Holder confirmation that there shall be issued upon conversion or
redemption of this Note at any time after the consummation of such Fundamental
Transaction, in lieu of the shares of Common Stock (or other securities, cash,
assets or other property (except such items still issuable under Sections 6 and
15, which shall continue to be receivable thereafter)) issuable upon the
conversion or redemption of the Notes prior to such Fundamental Transaction,
such shares of the publicly traded common stock (or their equivalent) of the
Successor Entity (including its Parent Entity) which the Holder would have been
entitled to receive upon the happening of such Fundamental Transaction had this
Note been converted immediately prior to such Fundamental Transaction (without
regard to any limitations on the conversion of this Note), as adjusted in
accordance with the provisions of this Note, or, if such Fundamental Transaction
is a Cash Acquisition, the cash into which the shares of Common Stock issuable
upon the conversion of the Notes were entitled to receive as a result of such
Fundamental Transaction. Notwithstanding the foregoing, the Holder may elect, at
its sole option, by delivery of written notice to the Company to waive this
Section 5(a) to permit the Fundamental Transaction without the assumption of
this Note. The provisions of this Section 5 shall apply similarly and equally to
successive Fundamental Transactions and shall be applied without regard to any
limitations on the conversion of this Note.

 

(b)               Notice of a Change of Control; Redemption Right. No sooner
than twenty (20) Trading Days nor later than ten (10) Trading Days prior to the
consummation of a Change of Control (the “Change of Control Date”), but not
prior to the public announcement of such Change of Control, the Company shall
deliver written notice thereof via facsimile or electronic mail and overnight
courier to the Holder (a “Change of Control Notice”). At any time during the
period beginning after the Holder’s receipt of a Change of Control Notice or the
Holder becoming aware of a Change of Control if a Change of Control Notice is
not delivered to the Holder in accordance with the immediately preceding
sentence (as applicable) and ending on twenty (20) Trading Days after the later
of (A) the date of consummation of such Change of Control or (B) the date of
receipt of such Change of Control Notice or (C) the date of the announcement of
such Change of Control, the Holder may require the Company to redeem all or any
portion of this Note by delivering written notice thereof (“Change of Control
Redemption Notice”) to the Company (or, with respect to a Cash Acquisition, the
Holder shall be deemed to have delivered a Change of Control Redemption Notice
to the Company for the entire Note then outstanding as of the tenth (10th)
Trading Day immediately prior to the Change of Control Date), which Change of
Control Redemption Notice shall indicate the Conversion Amount the Holder is
electing to redeem. The portion of this Note subject to redemption pursuant to
this Section 5 shall be redeemed by the Company in cash at a price equal to the
greatest of (i) the product of (x) the Change of Control Redemption Premium
multiplied by (y) the Conversion Amount being redeemed, (ii) the product of (A)
the Change of Control Equity Redemption Premium multiplied by (B) the Conversion
Amount being redeemed multiplied by (C) the quotient determined by dividing (I)
the greatest Closing Sale Price of the shares of Common Stock during the period
beginning on the date immediately preceding the earlier to occur of (1) the
consummation of the applicable Change of Control and (2) the public announcement
of such Change of Control and ending on the date the Holder delivers the Change
of Control Redemption Notice by (II) the Conversion Price then in effect and
(iii) the product of (A) the Change of Control Equity Redemption Premium
multiplied by (B) the Conversion Amount being redeemed multiplied by (C) the
quotient of (I) the aggregate cash consideration and the aggregate cash value of
any non-cash consideration per share of Common Stock to be paid to the holders
of the shares of Common Stock upon consummation of such Change of Control (any
such non-cash consideration constituting publicly-traded securities shall be
valued at the highest of the Closing Sale Price of such securities as of the
Trading Day immediately prior to the consummation of such Change of Control, the
Closing Sale Price of such securities on the Trading Day immediately following
the public announcement of such proposed Change of Control and the Closing Sale
Price of such securities on the Trading Day immediately prior to the public
announcement of such proposed Change of Control) divided by (II) the Conversion
Price then in effect (the “Change of Control Redemption Price”).

 



 17 

 













 

Redemptions required by this Section 5 shall be made in accordance with the
provisions of Section 12 and shall have priority to payments to stockholders in
connection with such Change of Control. To the extent redemptions required by
this Section 5(a) are deemed or determined by a court of competent jurisdiction
to be prepayments of this Note by the Company, such redemptions shall be deemed
to be voluntary prepayments. Notwithstanding anything to the contrary in this
Section 5, but subject to Section 3(d), until the Change of Control Redemption
Price (together with any Late Charges thereon) is paid in full, the Conversion
Amount submitted for redemption under this Section 5(a) (together with any Late
Charges thereon) may be converted, in whole or in part, by the Holder into
Common Stock pursuant to Section 3, except that in the case of a Cash
Acquisition, the Holder may not convert this Note into Common Stock but may
convert this Note into the aggregate cash consideration and the aggregate cash
value (determined as set forth above) of any non-cash consideration per share of
Common Stock to be paid to the holders of the shares of Common Stock upon
consummation of such Change of Control. In the event of a partial redemption of
this Note pursuant hereto, the Principal amount redeemed shall be deducted from
the Installment Amount(s) relating to the applicable Installment Date(s) as set
forth in the Change of Control Redemption Notice. In the event of the Company’s
redemption of any portion of this Note under this Section 5(a), the Holder’s
damages would be uncertain and difficult to estimate because of the parties’
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 5(a) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty.

 

6.                  RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE
EVENTS.

 

(a)               Purchase Rights. In addition to any adjustments pursuant to
Section 7 below, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to all or substantially all of the record holders of any
class of Common Stock (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note and assuming for such purpose that the Note was
converted at the Conversion Price as of the applicable record date) immediately
prior to the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights (provided, however, that to the extent
that the Holder’s right to participate in any such Purchase Right would result
in the Holder and the other Attribution Parties exceeding the Maximum
Percentage, then the Holder shall not be entitled to participate in such
Purchase Right to the extent of the Maximum Percentage (and shall not be
entitled to beneficial ownership of such shares of Common Stock as a result of
such Purchase Right (and beneficial ownership) to the extent of any such excess)
and such Purchase Right to such extent shall be held in abeyance (and, if such
Purchase Right has an expiration date, maturity date or other similar provision,
such term shall be extended by such number of days held in abeyance, if
applicable) for the benefit of the Holder until such time or times, if ever, as
its right thereto would not result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, at which time or times the Holder
shall be granted such right (and any Purchase Right granted, issued or sold on
such initial Purchase Right or on any subsequent Purchase Right held similarly
in abeyance (and, if such Purchase Right has an expiration date, maturity date
or other similar provision, such term shall be extended by such number of days
held in abeyance, if applicable)) to the same extent as if there had been no
such limitation).

 



 18 

 













 

(b)               Other Corporate Events. In addition to and not in substitution
for any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which all or substantially all of the record holders of
shares of Common Stock are entitled to receive securities or other assets with
respect to or in exchange for shares of Common Stock (a “Corporate Event”), the
Company shall make appropriate provision to ensure that the Holder will
thereafter have the right to receive upon a conversion of this Note, (i) if the
Common Stock shall remain outstanding following such Fundamental Transaction,
then in addition to the shares of Common Stock receivable upon such conversion,
such securities or other assets to which the Holder would have been entitled
with respect to such shares of Common Stock had such shares of Common Stock been
held by the Holder upon the consummation of such Corporate Event (without taking
into account any limitations or restrictions on the convertibility of this Note)
or (ii) if the Common Stock shall cease to remain outstanding following such
Fundamental Transaction, then in lieu of the shares of Common Stock otherwise
receivable upon such conversion, such securities or other assets received by the
holders of shares of Common Stock in connection with the consummation of such
Corporate Event in such amounts as the Holder would have been entitled to
receive had this Note initially been issued with conversion rights for the form
of such consideration (as opposed to shares of Common Stock) at a conversion
rate for such consideration commensurate with the Conversion Rate. Provision
made pursuant to the preceding sentence shall be in a form and substance
reasonably satisfactory to the Holder and Other Holders. The provisions of this
Section 6 shall apply similarly and equally to successive Corporate Events and
shall be applied without regard to any limitations on the conversion or
redemption of this Note.

 

7.                  RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

 

(a)               Adjustment of Conversion Price upon Subdivision or Combination
of Common Stock. Without limiting any provision of Section 4(c), if the Company
at any time on or after the Subscription Date subdivides (by any stock split,
stock dividend, stock combination, recapitalization or other similar
transaction) one or more classes of its outstanding shares of Common Stock into
a greater number of shares, the Conversion Price in effect immediately prior to
such subdivision will be proportionately reduced. Without limiting any provision
of Section 6 or Section 15, if the Company at any time on or after the
Subscription Date combines (by any stock split, stock dividend, stock
combination, recapitalization or other similar transaction) one or more classes
of its outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination will be
proportionately increased. Any adjustment pursuant to this Section 7(a) shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this Section 7(a) occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event.

 



 19 

 













 

(b)               Calculations. All calculations under this Section 7 shall be
made by rounding to the nearest cent or the nearest 1/100th of a share, as
applicable. The number of shares of Common Stock outstanding at any given time
shall not include shares owned or held by or for the account of the Company, and
the disposition of any such shares shall be considered an issue or sale of
Common Stock.

 

(c)               Voluntary Adjustment by Company. The Company may at any time
during the term of this Note, with the prior written consent of the Required
Holders (as defined in the Securities Purchase Agreement), reduce the then
current Conversion Price of each of the Notes to any amount and for any period
of time deemed appropriate by the board of directors of the Company.

 

8.                  INSTALLMENT CONVERSION OR REDEMPTION.

 

(a)   General. On each applicable Installment Date, provided there has been no
Equity Conditions Failure, the Company shall pay to the Holder of this Note the
applicable Installment Amount due on such date by converting such Installment
Amount in accordance with this Section 8 (an “Installment Conversion”);
provided, however, that the Company may, at its option following notice to the
Holder as set forth below, pay the Installment Amount by redeeming such
Installment Amount in cash (an “Installment Redemption”) or by any combination
of an Installment Conversion and an Installment Redemption so long as all of the
outstanding applicable Installment Amount due on any Installment Date shall be
converted and/or redeemed by the Company on the applicable Installment Date,
subject to the provisions of this Section 8. On or prior to the date which is
the tenth (10th) Trading Day prior to each Installment Date (each, an
“Installment Notice Due Date”), the Company shall deliver written notice (each,
an “Installment Notice” and the date all of the holders receive such notice is
referred to as to the “Installment Notice Date”), to each holder of Notes and
such Installment Notice shall (i) either (A) confirm that the applicable
Installment Amount of such holder’s Note shall be converted in whole pursuant to
an Installment Conversion or (B) (1) state that the Company elects to redeem for
cash, or is required to redeem for cash in accordance with the provisions of the
Notes, in whole or in part, the applicable Installment Amount pursuant to an
Installment Redemption and (2) specify the portion of such Installment Amount
which the Company elects or is required to redeem pursuant to an Installment
Redemption (such amount to be redeemed in cash, the “Installment Redemption
Amount”) and the portion of the applicable Installment Amount, if any, with
respect to which the Company will, and is permitted to, effect an Installment
Conversion (such amount of the applicable Installment Amount so specified to be
so converted pursuant to this Section 8 is referred to herein as the
“Installment Conversion Amount”), which amounts when added together, must at
least equal the entire applicable Installment Amount and (ii) if the applicable
Installment Amount is to be paid, in whole or in part, pursuant to an
Installment Conversion, certify that there is not then an Equity Conditions
Failure as of the applicable Installment Notice Date.

 



 20 

 













 

Each Installment Notice shall be irrevocable. If the Company does not timely
deliver an Installment Notice in accordance with this Section 8 with respect to
a particular Installment Date, then the Company shall be deemed to have
delivered an irrevocable Installment Notice confirming an Installment Conversion
of the entire Installment Amount payable on such Installment Date and shall be
deemed to have certified that there is not then an Equity Conditions Failure in
connection with such Installment Conversion. Except as expressly provided in
this Section 8(a), the Company shall convert and/or redeem the applicable
Installment Amount of this Note pursuant to this Section 8 and the corresponding
Installment Amounts of the Other Notes pursuant to the corresponding provisions
of the Other Notes in the same ratio of the applicable Installment Amount being
converted and/or redeemed hereunder. The applicable Installment Conversion
Amount (whether set forth in the applicable Installment Notice or by operation
of this Section 8) shall be converted in accordance with Section 8(b) and the
applicable Installment Redemption Amount shall be redeemed in accordance with
Section 8(c).

 

(b)               Mechanics of Installment Conversion. Subject to Section 3(d),
if the Company delivers an Installment Notice or is deemed to have delivered an
Installment Notice certifying that such Installment Amount is being paid, in
whole or in part, in an Installment Conversion in accordance with Section 8(a),
then the remainder of this Section 8(b) shall apply. The applicable Installment
Conversion Amount, if any, shall be converted on the applicable Installment Date
at the applicable Installment Conversion Price and the Company shall, on such
Installment Date, (A) deliver to the Holder’s account with DTC such shares of
Common Stock issued upon such conversion (subject to the reduction contemplated
by the immediately following sentence and, if applicable, the penultimate
sentence of this Section 8(b)) and (B) in the event of the Conversion Floor
Price Condition, the Company shall deliver to the Holder the applicable
Conversion Installment Floor Amount, provided that the Equity Conditions are
then satisfied (or waived in writing by the Holder) on such Installment Date and
an Installment Conversion is not otherwise prohibited under any other provision
of this Note. If the Company confirmed (or is deemed to have confirmed by
operation of Section 8(a)) the conversion of the applicable Installment
Conversion Amount, in whole or in part, and there was no Equity Conditions
Failure as of the applicable Installment Notice Date (or is deemed to have
certified that the Equity Conditions in connection with any such conversion have
been satisfied by operation of Section 8(a)) but an Equity Conditions Failure
occurred between the applicable Installment Notice Date and any time through the
applicable Installment Date (the “Interim Installment Period”), the Company
shall provide the Holder a subsequent notice to that effect.

 



 21 

 













 

If the Company confirmed (or is deemed to have confirmed by operation of Section
8(a)) the conversion of the applicable Installment Conversion Amount, in whole
or in part, and there is an Equity Conditions Failure (which is not waived in
writing by the Holder) during such Interim Installment Period or an Installment
Conversion is not otherwise permitted under any other provision of this Note,
then, at the option of the Holder designated in writing to the Company, the
Holder may require the Company to do any one or more of the following: (i) the
Company shall redeem all or any part designated by the Holder of the unconverted
Installment Conversion Amount (such designated amount is referred to as the
“Designated Redemption Amount”) and the Company shall pay to the Holder within
two (2) days of such Installment Date, by wire transfer of immediately available
funds, an amount in cash equal to 108% of such Designated Redemption Amount
(each, a “Designed Redemption Payment Amount”), and/or (ii) the Installment
Conversion shall be null and void with respect to all or any part designated by
the Holder of the unconverted Installment Conversion Amount and the Holder shall
be entitled to all the rights of a holder of this Note with respect to such
designated part of the Installment Conversion Amount; provided, however, the
Conversion Price for such designated part of such unconverted Installment
Conversion Amount shall thereafter be adjusted to equal the lesser of (A) the
Installment Conversion Price as in effect on the date on which the Holder voided
the Installment Conversion and (B) the Installment Conversion Price that would
be in effect on the date on which the Holder delivers a Conversion Notice
relating thereto as if such date was an Installment Date. If the Company fails
to redeem any Designated Redemption Amount by the second (2nd) day following the
applicable Installment Date by payment of such amount by such date, then the
Holder shall have the rights set forth in Section 12(a) as if the Company failed
to pay the applicable Installment Redemption Price (as defined below) and all
other rights under this Note (including, without limitation, such failure
constituting an Event of Default described in Section 4(a)(vi)). Notwithstanding
anything to the contrary in this Section 8(b), but subject to 3(d), until the
Company delivers the Designated Redemption Payment Amount or Common Stock
representing the Installment Conversion Amount, as applicable, to the Holder,
the Installment Conversion Amount may be converted by the Holder into Common
Stock pursuant to Section 3. In the event that the Holder elects to convert the
Installment Conversion Amount prior to the applicable Installment Date as set
forth in the immediately preceding sentence, the Designated Redemption Payment
Amount or Installment Conversion Amount, as applicable, so converted shall be
deducted from the Installment Amount(s) relating to the applicable Installment
Date(s) as set forth in the applicable Conversion Notice. The Company shall pay
any and all taxes that may be payable with respect to the issuance and delivery
of any shares of Common Stock in any Installment Conversion hereunder.

 

(c)               Mechanics of Installment Redemption. If the Company elects or
is required to effect an Installment Redemption, in whole or in part, in
accordance with Section 8(a), then the Installment Redemption Amount, if any,
shall be redeemed by the Company in cash on the applicable Installment Date by
wire transfer to the Holder of immediately available funds in an amount equal to
108% of the applicable Installment Redemption Amount (the “Installment
Redemption Price”). If the Company fails to redeem such Installment Redemption
Amount on such Installment Date by payment of the Installment Redemption Price,
and such failure continues for one Trading Day after such Installment Date,
then, at the option of the Holder designated in writing to the Company (any such
designation shall be a “Conversion Notice” for purposes of this Note), the
Holder may require the Company to convert all or any part of the Installment
Redemption Amount at the Installment Conversion Price (determined as of the date
of such designation as if such date were an Installment Date).

 



 22 

 













 

Conversions required by this Section 8(c) shall be made in accordance with the
provisions of Section 3(c). Notwithstanding anything to the contrary in this
Section 8(c), but subject to Section 3(d), until the Installment Redemption
Price (together with any Late Charges thereon) is paid in full, the Installment
Redemption Amount (together with any Late Charges thereon) may be converted, in
whole or in part, by the Holder into Common Stock pursuant to Section 3. In the
event the Holder elects to convert all or any portion of the Installment
Redemption Amount prior to the applicable Installment Date as set forth in the
immediately preceding sentence, the Installment Redemption Amount so converted
shall be deducted from the Installment Amounts relating to the applicable
Installment Date(s) as set forth in the applicable Conversion Notice.
Redemptions required by this Section 8(c) shall be made in accordance with the
provisions of Section 12.

 

(d)   Deferred Installment Amount. Notwithstanding any provision of this Section
8(d) to the contrary, the Holder may, at its option and in its sole discretion,
deliver a written notice to the Company no later than two days prior to the
applicable Installment Date electing to have the payment of all or any portion
of an Installment Amount payable on such Installment Date deferred (such amount
deferred, the “Deferral Amount”, and such deferral, each a “Deferral”) until any
subsequent Installment Date selected by the Holder, in its sole discretion, in
which case, the Deferral Amount shall be added to, and become part of, such
subsequent Installment Amount and such Deferral Amount shall continue to accrue
Interest hereunder. Any notice delivered by the Holder pursuant to this Section
8(d) shall set forth (i) the Deferral Amount and (ii) the date that such
Deferral Amount shall now be payable.

 

(e)   Acceleration of Installment Amounts. Notwithstanding anything herein to
the contrary, at any time during the period commencing on an Installment Date (a
“Current Installment Date”) and ending on the Trading Day immediately prior to
the next Installment Date (each, an “Installment Period”), but solely to the
extent the Company has elected an Installment Conversion with respect to such
Current Installment Date, at the option of the Holder, at one or more times, the
Holder may convert other Installment Amounts (each, an “Acceleration”, and each
such amount, an “Acceleration Amount”), in whole or in part, at the Installment
Conversion Price of such Current Installment Date in accordance with the
conversion procedures set forth in Section 3 hereunder, mutatis mutandis;
provided, that if a Conversion Floor Price Condition exists and the Company and
the Holder have mutually waived the Equity Conditions with respect to such Price
Failure to permit an Installment Conversion, in whole or in part, with respect
to such Current Installment Date, with each Acceleration the Company shall also
deliver to the Holder the Acceleration Floor Amount on the applicable Share
Delivery Deadline. Notwithstanding the foregoing, with respect to any given
Installment Period, the Holder may not elect to effect any Acceleration (a
“Current Acceleration”) during such Installment Period if the sum of (x) the
Acceleration Amounts with respect to Accelerations previously consummated by the
Holder during the applicable Installment Period and (y) the Acceleration Amount
of such Current Acceleration, collectively, exceeds three (3) times the
Installment Amount with respect to such Current Installment Date.

 



 23 

 













 

(f)    Blocker Notice; Designated Specified Amounts. Notwithstanding anything to
the contrary in this Note, at any time any shares of Common Stock deliverable to
the Holder hereunder would result in a violation of Section 3(d)(i) above, the
Holder shall deliver (or, if the Holder fails to deliver a written notice, shall
nevertheless be deemed to have delivered, as applicable) to the Company a
written notice (which may be an e-mail) (a “Blocker Notice”) either (I) with
respect to such Installment Conversion that the Company has notified the Holder
it has elected to effect, at least two (2) Business Days prior to the applicable
Current Installment Date, or (II) with respect to any Interest Shares the
Company has notified the Holder it has elected to issue, at least two (2)
Business Days prior to the applicable Interest Date (A) stating that such
Installment Conversion or issuance of Interest Shares, as applicable, would
result in a violation of Section 3(d)(i) above in the absence of the proviso at
the end of the first sentence of such section, and (B) specifying the portion of
(x) the applicable Installment Amount with respect to which such Installment
Conversion would result in, or (y) the applicable Interest Shares to the extent
that the issuance thereof would result in, a violation of Section 3(d)(i) if
such Installment Conversion or Interest Share issuance were effected (such
amount so specified is referred to herein as the “Designated Specified Amount”),
the Installment Amount of the Holder for such Current Installment Date or the
Interest for such Interest Date, as the case may be, shall be automatically
reduced by such Designated Specified Amount (and the Holder shall not be
entitled to beneficial ownership of such shares of Common Stock issuable with
respect to such Designated Specified Amount), and the Holder shall be deemed to
have been issued a right hereunder (in full satisfaction of the amount by which
the Installment Amount or Interest was so reduced) to convert, subject to the
limitations on conversion set forth in Section 3(d)(i) hereunder, all, or any
part, of such Designated Specified Amount into Common Stock (each, a “Withdrawn
Designated Specified Amount”) at the Installment Conversion Price or Interest
Conversion Price, as applicable, in effect for such Current Installment Date or
Interest Date (such price, the “Measurement Price”), by delivery of one or more
written notices to the Company (each, a “Withdrawal Notice” and each date of
receipt by the Company of a Withdrawal Notice, each a “Withdrawal Notice Date”)
solely to the extent the Common Stock issuable to the Holder of such Withdrawn
Designated Specified Amount set forth in such Withdrawal Notice at each such
applicable Withdrawal Notice Date would not result in the Holder and the other
Attribution Parties exceeding the Maximum Percentage. Upon receipt of any
Withdrawal Notice, (A) the Company shall convert the applicable Withdrawn
Designated Specified Amount specified in such Withdrawal Notice into Common
Stock in accordance with the conversion procedures set forth in Section 3
hereunder, mutatis mutandis (with “Measurement Price” replacing “Conversion
Price”, “Withdrawal Notice” replacing “Conversion Notice” and “Withdrawal Notice
Date” replacing “Conversion Date” for all purposes hereunder with respect to
such conversion), and (B) the applicable Designated Specified Amount shall be
decreased by the applicable Withdrawn Designated Specified Amount. Until
converted in accordance herewith, the Designated Specified Amount shall remain
outstanding hereunder and shall be entitled to all rights and remedies hereunder
(except that such Designated Specified Amount shall not accrue interest
hereunder (other than Late Charges, if any)).

 



 24 

 













 

9.      HOLDER’S RIGHT OF OPTIONAL REDEMPTION. At any time during the period
commencing on July 22, 2019 through, and including, July 29, 2019, the Holder
shall have the right, in its sole discretion, by delivery of written notice to
the Company (each, a “Holder Optional Redemption Notice” and the date the Holder
delivers any such notice, each, a “Holder Optional Redemption Notice Date”) to
require that the Company redeem all or any portion of the Conversion Amount then
remaining under the Note (the “Holder Optional Redemption Amount”) at a
redemption price equal to 125% of such Holder Optional Redemption Amount (the
“Holder Optional Redemption Price”), which shall be paid by the Company to the
Holder no later than the second (2nd) Business Day after the Holder Optional
Redemption Notice Date (the “Holder Optional Redemption Date”). Notwithstanding
anything to the contrary in this Section 9, but subject to Section 3(d), until
the Holder Optional Redemption Price (together with any Late Charges thereon) is
paid in full, the Holder Optional Redemption Amount (together with any Late
Charges thereon) may be converted, in whole or in part, by the Holder into
Common Stock pursuant to Section 3. In the event the Holder elects to convert
all or any portion of the Holder Optional Redemption Amount prior to the
applicable Holder Optional Redemption Date as set forth in the immediately
preceding sentence, such portion of the Holder Optional Redemption Amount so
converted shall be deducted from the Holder Optional Redemption Amount relating
to the applicable Holder Optional Redemption Date(s) as set forth in the
applicable Conversion Notice. Redemptions required by this Section 9 shall be
made in accordance with the provisions of Section 12.

 

10.              NONCIRCUMVENTION. The Company hereby covenants and agrees that
the Company will not, by amendment of its Certificate of Incorporation (as
defined in the Securities Purchase Agreement), Bylaws (as defined in the
Securities Purchase Agreement) or through any reorganization, transfer of
assets, consolidation, merger, scheme of arrangement, dissolution, issue or sale
of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Note, and will at all
times in good faith carry out all of the provisions of this Note and take all
action as may be required to protect the rights of the Holder of this Note.
Without limiting the generality of the foregoing or any other provision of this
Note or the other Transaction Documents, the Company (a) shall not increase the
par value of any shares of Common Stock receivable upon conversion of this Note
above the Conversion Price then in effect, and (b) shall take all such actions
as may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable shares of Common Stock upon the
conversion of this Note. Notwithstanding anything herein to the contrary, if
after the sixty (60) calendar day anniversary of the Issuance Date, the Holder
is not permitted to convert this Note in full for any reason (other than
pursuant to restrictions set forth in Section 3(d) hereof), the Company shall
use its best efforts to promptly remedy such failure, including, without
limitation, obtaining such consents or approvals as necessary to permit such
conversion into shares of Common Stock.

 

11.              RESERVATION OF AUTHORIZED SHARES.

 

(a)               Reservation. So long as any Notes remain outstanding, the
Company shall at all times reserve at least 150% of the number of shares of
Common Stock as shall from time to time be necessary to effect the conversion,
including without limitation, Installment Conversions, Alternate Conversions and
Accelerations, of all of the Notes then outstanding (without regard to any
limitations on conversions and assuming such Notes remain outstanding until the
Maturity Date) at the Conversion Price then in effect (the “Required Reserve
Amount”). The Required Reserve Amount (including, without limitation, each
increase in the number of shares so reserved) shall be allocated pro rata among
the holders of the Notes based on the original principal amount of the Notes
held by each holder on the applicable Closing Date or increase in the number of
reserved shares, as the case may be (the “Authorized Share Allocation”). In the
event that a holder shall sell or otherwise transfer any of such holder’s Notes,
each transferee shall be allocated a pro rata portion of such holder’s
Authorized Share Allocation. Any shares of Common Stock reserved and allocated
to any Person which ceases to hold any Notes shall be allocated to the remaining
holders of Notes, pro rata based on the principal amount of the Notes then held
by such holders.

 



 25 

 













 

(b)               Insufficient Authorized Shares. If, notwithstanding Section
11(a), and not in limitation thereof, at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding.
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than ninety (90) days after the occurrence of such Authorized
Share Failure, the Company shall hold a meeting of its stockholders for the
approval of an increase in the number of authorized shares of Common Stock. In
connection with such meeting, the Company shall provide each stockholder with a
proxy statement and shall use its best efforts to solicit its stockholders’
approval of such increase in authorized shares of Common Stock and to cause its
board of directors to recommend to the stockholders that they approve such
proposal. In the event that the Company is prohibited from issuing shares of
Common Stock pursuant to the terms of this Note due to the failure by the
Company to have sufficient shares of Common Stock available out of the
authorized but unissued shares of Common Stock (such unavailable number of
shares of Common Stock, the “Authorized Failure Shares”), in lieu of delivering
such Authorized Failure Shares to the Holder, the Company shall pay cash in
exchange for the redemption of such portion of the Conversion Amount convertible
into such Authorized Failure Shares at a price equal to the sum of (i) the
product of (x) such number of Authorized Failure Shares and (y) the greatest
Closing Sale Price of the Common Stock on any Trading Day during the period
commencing on the date the Holder delivers the applicable Conversion Notice with
respect to such Authorized Failure Shares to the Company and ending on the date
of such issuance and payment under this Section 11(a); and (ii) to the extent
the Holder purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Holder of Authorized
Failure Shares, any brokerage commissions and other out-of-pocket expenses, if
any, of the Holder incurred in connection therewith. Nothing contained in
Section 11(a) or this Section 11(b) shall limit any obligations of the Company
under any provision of the Securities Purchase Agreement.

 



 26 

 













 

12.              REDEMPTIONS.

 

(a)               Mechanics. The Company shall deliver the applicable Event of
Default Redemption Price to the Holder in cash within five (5) Business Days
after the Company’s receipt of the Holder’s Event of Default Redemption Notice.
If the Holder has submitted a Change of Control Redemption Notice in accordance
with Section 5(a), the Company shall deliver the applicable Change of Control
Redemption Price to the Holder in cash concurrently with the consummation of
such Change of Control if such notice is received prior to the consummation of
such Change of Control and on the later of the consummation of such Change of
Control and the date five (5) Business Days after the Company’s receipt of such
notice otherwise. The Company shall deliver the applicable Installment
Redemption Price to the Holder in cash on the applicable Installment Date. The
Company shall deliver the applicable Holder Optional Redemption Price to the
Holder in cash on the applicable Holder Optional Redemption Date. The Company
shall deliver the applicable Cash Settlement Price to the Holder in cash on the
applicable Conversion Date. Notwithstanding anything herein to the contrary, in
connection with any redemption hereunder at a time the Holder is entitled to
receive a cash payment under any of the other Transaction Documents, at the
option of the Holder delivered in writing to the Company, the applicable
Redemption Price hereunder shall be increased by the amount of such cash payment
owed to the Holder under such other Transaction Document and, upon payment in
full or conversion in accordance herewith, shall satisfy the Company’s payment
obligation under such other Transaction Document. In the event of a redemption
of less than all of the Conversion Amount of this Note, the Company shall, upon
delivery by the Holder of its existing Note to the Company for cancellation,
promptly cause to be issued and delivered to the Holder a new Note (in
accordance with Section 18(d)) representing the outstanding Principal which has
not been redeemed. In the event that the Company does not pay the applicable
Redemption Price to the Holder within the time period required, at any time
thereafter and until the Company pays such unpaid Redemption Price in full, the
Holder shall have the option, in lieu of redemption, to require the Company to
promptly return to the Holder all or any portion of this Note representing the
Conversion Amount that was submitted for redemption and for which the applicable
Redemption Price (together with any Late Charges thereon) has not been paid.
Upon the Company’s receipt of such notice, (x) the applicable Redemption Notice
shall be null and void with respect to such Conversion Amount, and (y) the
Company shall immediately return this Note, or issue a new Note (in accordance
with Section 18(d)), to the Holder, but none of the foregoing shall amend,
modify or waive any Event of Default or Alternate Conversion Event, if any, then
outstanding. The Holder’s delivery of a notice voiding a Redemption Notice and
exercise of its rights following such notice shall not affect the Company’s
obligations to make any payments of Late Charges which have accrued prior to the
date of such notice with respect to the Conversion Amount subject to such
notice.

 

(b)               Redemption by Other Holders. Upon the Company’s receipt of
notice from any of the holders of the Other Notes for redemption or repayment as
a result of an event or occurrence substantially similar to the events or
occurrences described in Section 4(b) or Section 5(a) (each, an “Other
Redemption Notice”), the Company shall immediately, but no later than one (1)
Business Day of its receipt thereof, forward to the Holder by facsimile or
electronic mail a copy of such notice. If the Company receives a Redemption
Notice and one or more Other Redemption Notices, during the seven (7) Business
Day period beginning on and including the date which is two (2) Business Days
prior to the Company’s receipt of the Holder’s applicable Redemption Notice and
ending on and including the date which is two (2) Business Days after the
Company’s receipt of the Holder’s applicable Redemption Notice and the Company
is unable to redeem all principal, interest and other amounts designated in such
Redemption Notice and such Other Redemption Notices received during such seven
(7) Business Day period, then the Company shall redeem a pro rata amount from
each holder of the Notes (including the Holder) based on the principal amount of
the Notes submitted for redemption pursuant to such Redemption Notice and such
Other Redemption Notices received by the Company during such seven (7) Business
Day period.

 



 27 

 













 

13.              VOTING RIGHTS. The Holder shall have no voting rights as the
holder of this Note, except as required by law (including, without limitation,
the Delaware General Corporation Law) and as expressly provided in this Note.

 

14.              COVENANTS. Until all of the Notes have been converted, redeemed
or otherwise satisfied in accordance with their terms:

 

(a)               Rank. All payments due under this Note shall rank pari passu
with all Other Notes and all other unsecured indebtedness of the Company.

 

(b)               Incurrence of Indebtedness. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
incur or guarantee, assume or suffer to exist any Indebtedness (other than (i)
the Indebtedness evidenced by this Note and the Other Notes and (ii) other
Permitted Indebtedness).

 

(c)               Change in Nature of Business. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
engage in any material line of business substantially different from those lines
of business conducted by or publicly contemplated to be conducted by the Company
and each of its Subsidiaries on the Subscription Date or any business
substantially related or incidental thereto. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
modify its or their corporate structure or purpose.

 

(d)               Preservation of Existence, Etc. The Company shall maintain and
preserve its existence, rights and privileges, and become or remain, duly
qualified and in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary.

 

(e)               Maintenance of Properties, Etc. The Company shall maintain and
preserve all of its properties which are necessary or useful (as determined by
the Company in good faith) in the proper conduct of its business in good working
order and condition, ordinary wear and tear excepted, and comply at all times
with the provisions of all leases to which it is a party as lessee or under
which it occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.

 

(f)                Maintenance of Intellectual Property. The Company will take
all action necessary or advisable to maintain all of the Intellectual Property
Rights (as defined in the Securities Purchase Agreement) of the Company that are
necessary or material (as determined by the Company in good faith) to the
conduct of its business in full force and effect.

 



 28 

 













 

(g)               Maintenance of Insurance. The Company shall maintain insurance
with responsible and reputable insurance companies or associations (including,
without limitation, comprehensive general liability, hazard, rent and business
interruption insurance) with respect to its properties (including all real
properties leased or owned by it) and business, in such amounts and covering
such risks as is required by any governmental authority having jurisdiction with
respect thereto or as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated.

 

(h)               Transactions with Affiliates. The Company shall not enter
into, renew, extend or be a party to, any transaction or series of related
transactions (including, without limitation, the purchase, sale, lease, transfer
or exchange of property or assets of any kind or the rendering of services of
any kind) with any affiliate, except transactions for fair consideration and on
terms no less favorable to it than would be obtainable in a comparable arm’s
length transaction with a Person that is not an affiliate thereof.

 

(i)                 Restricted Issuances. The Company shall not, directly or
indirectly, without the prior written consent of the holders of a majority in
aggregate principal amount of the Notes then outstanding, (i) issue any Notes
(other than as contemplated by the Securities Purchase Agreement and the Notes)
or (ii) issue any other securities that would cause a breach or default under
the Notes.

 

(j)                 Independent Investigation. At the request of the Holder
either (x) at any time when an Event of Default has occurred and is continuing,
or (y) upon the occurrence of an event that with the passage of time or giving
of notice would constitute an Event of Default, the Company shall hire an
independent, reputable investment bank selected by the Company and approved by
the Holder to investigate as to whether any breach of this Note has occurred
(the “Independent Investigator”). If the Independent Investigator determines
that such breach of this Note has occurred, the Independent Investigator shall
notify the Company of such breach and the Company shall deliver written notice
to each holder of a Note of such breach. In connection with such investigation,
the Independent Investigator may, during normal business hours and upon signing
a confidentiality agreement in a form reasonably acceptable to the Company,
inspect all contracts, books, records, personnel, offices and other facilities
and properties of the Company and its Subsidiaries and, to the extent available
to the Company after the Company uses reasonable efforts to obtain them, the
records of its legal advisors and accountants (including the accountants’ work
papers) and any books of account, records, reports and other papers not
contractually required of the Company to be confidential or secret, or subject
to attorney-client or other evidentiary privilege, and the Independent
Investigator may make such copies and inspections thereof as the Independent
Investigator may reasonably request. The Company shall furnish the Independent
Investigator with such financial and operating data and other information with
respect to the business and properties of the Company as the Independent
Investigator may reasonably request. The Company shall permit the Independent
Investigator to discuss the affairs, finances and accounts of the Company with,
and to make proposals and furnish advice with respect thereto to, the Company’s
officers, directors, key employees and independent public accountants or any of
them (and by this provision the Company authorizes said accountants to discuss
with such Independent Investigator the finances and affairs of the Company and
any Subsidiaries), all at such reasonable times, upon reasonable notice, and as
often as may be reasonably requested.

 



 29 

 













 

15.              DISTRIBUTION OF ASSETS. In addition to any adjustments pursuant
to Section 7, if the Company shall declare or make any dividend or other
distributions of its assets (or rights to acquire its assets) to any or all
holders of shares of Common Stock, by way of return of capital or otherwise
(including without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (the “Distributions”), then the Holder will be entitled to
such Distributions as if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without taking into
account any limitations or restrictions on the convertibility of this Note and
assuming for such purpose that the Note was converted at the Conversion Price as
of the applicable record date) immediately prior to the date on which a record
is taken for such Distribution or, if no such record is taken, the date as of
which the record holders of Common Stock are to be determined for such
Distributions (provided, however, that to the extent that the Holder’s right to
participate in any such Distribution would result in the Holder and the other
Attribution Parties exceeding the Maximum Percentage, then the Holder shall not
be entitled to participate in such Distribution to the extent of the Maximum
Percentage (and shall not be entitled to beneficial ownership of such shares of
Common Stock as a result of such Distribution (and beneficial ownership) to the
extent of any such excess) and the portion of such Distribution shall be held in
abeyance for the benefit of the Holder until such time or times, if ever, as its
right thereto would not result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, at which time or times the Holder shall be
granted such Distribution (and any Distributions declared or made on such
initial Distribution or on any subsequent Distribution held similarly in
abeyance) to the same extent as if there had been no such limitation).

 

16.              AMENDING THE TERMS OF THIS NOTE. Except for Section 3(d)(i),
which may not be amended, modified or waived by the parties hereto, the prior
written consent of the Company and the Required Holders shall be required for
any change, waiver or amendment to this Note. Any amendment or waiver effected
in accordance with this Section 16 shall be binding upon the Holder and the
Company, provided that no such amendment shall be effective to the extent that
it (1) applies to less than all of the holders of Notes or (2) imposes any
obligation or liability on any Investor without such Investor’s prior written
consent (which may be granted or withheld in such Investor’s sole discretion).

 

17.              TRANSFER. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company, subject only to the provisions of
Section 2(g) of the Securities Purchase Agreement; provided, however, that any
purchaser, assignee or transferee of this Note shall agree in writing to be
bound by the terms of the Securities Purchase Agreement and this Note.

 



 30 

 













 

18.              REISSUANCE OF THIS NOTE.

 

(a)               Transfer. If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with Section
18(d)), registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less than the entire
outstanding Principal is being transferred, a new Note (in accordance with
Section 18(d)) to the Holder representing the outstanding Principal not being
transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.

 

(b)               Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 18(d))
representing the outstanding Principal.

 

(c)               Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 18(d) and in
principal amounts of at least $1,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.

 

(d)               Issuance of New Notes. Whenever the Company is required to
issue a new Note pursuant to the terms of this Note, such new Note (i) shall be
of like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the Principal remaining outstanding (or in the case of a new Note
being issued pursuant to Section 18(a) or Section 18(c), the Principal
designated by the Holder which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note, (iv)
shall have an exchange date, as indicated on the face of such new Note, which is
the same as the Exchange Date of this Note (v) shall have the same rights and
conditions as this Note, and (vi) shall represent accrued and unpaid Interest
and Late Charges, if any, on the Principal and Interest of this Note, from the
Issuance Date.

 



 31 

 













 

19.              REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue damages for any failure by the Company to comply with
the terms of this Note. No failure on the part of the Holder to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by the Holder of any
right, power or remedy preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. In addition, the exercise of any
right or remedy of the Holder at law or equity or under this Note or any of the
documents shall not be deemed to be an election of Holder’s rights or remedies
under such documents or at law or equity. The Company covenants to the Holder
that there shall be no characterization concerning this instrument other than as
expressly provided herein. Amounts set forth or provided for herein with respect
to payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to specific performance and/or
temporary, preliminary and permanent injunctive or other equitable relief from
any court of competent jurisdiction in any such case without the necessity of
proving actual damages and without posting a bond or other security. The Company
shall provide all information and documentation to the Holder that is reasonably
requested by the Holder to enable the Holder to confirm the Company’s compliance
with the terms and conditions of this Note (including, without limitation,
compliance with Section 7).

 

20.              PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a)
while an Event of Default has occurred and is continuing, this Note is placed in
the hands of an attorney for collection or enforcement or is collected or
enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the reasonable out-of-pocket costs
incurred by the Holder for such collection, enforcement or action or in
connection with such bankruptcy, reorganization, receivership or other
proceeding, including, without limitation, reasonable attorneys’ fees and
disbursements. The Company expressly acknowledges and agrees that no amounts due
under this Note shall be affected, or limited, by the fact that the purchase
price paid for this Note was less than the original Principal amount hereof.

 

21.              CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and the initial Holder and shall not be construed against
any such Person as the drafter hereof. The headings of this Note are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Note. Unless the context clearly indicates otherwise,
each pronoun herein shall be deemed to include the masculine, feminine, neuter,
singular and plural forms thereof. The terms “including,” “includes,” “include”
and words of like import shall be construed broadly as if followed by the words
“without limitation.” The terms “herein,” “hereunder,” “hereof” and words of
like import refer to this entire Note instead of just the provision in which
they are found. Unless expressly indicated otherwise, all section references are
to sections of this Note. Terms used in this Note and not otherwise defined
herein, but defined in the other Transaction Documents, shall have the meanings
ascribed to such terms on the initial Closing Date in such other Transaction
Documents unless otherwise consented to in writing by the Holder.

 



 32 

 













 

22.              FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the
part of the Holder or the Company in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. No waiver shall be
effective unless it is in writing and signed by an authorized representative of
the waiving party. Notwithstanding the foregoing, nothing contained in this
Section 22 shall permit any waiver of any provision of Section 3(d).

 

23.              DISPUTE RESOLUTION.

 

(a)               Submission to Dispute Resolution.

 

(i)                 In the case of a dispute relating to a Closing Bid Price, a
Closing Sale Price, a Conversion Price, an Installment Conversion Price, an
Alternate Conversion Price, a VWAP or a fair market value or the arithmetic
calculation of a Conversion Rate, or the applicable Redemption Price (as the
case may be) (including, without limitation, a dispute relating to the
determination of any of the foregoing), the Company or the Holder (as the case
may be) shall submit the dispute to the other party via facsimile or electronic
mail at any time after the Holder or the Company, as the case may be, learned of
the circumstances giving rise to such dispute. If the Holder and the Company are
unable to promptly resolve such dispute relating to such Closing Bid Price, such
Closing Sale Price, such Conversion Price, such Installment Conversion Price,
such Alternate Conversion Price, such VWAP or such fair market value, or the
arithmetic calculation of such Conversion Rate or such applicable Redemption
Price (as the case may be), at any time after the second (2nd) Business Day
following such initial notice by the Company or the Holder (as the case may be)
of such dispute to the Company or the Holder (as the case may be), then the
Holder and the Company shall jointly agree upon (with Oppenheimer & Co. Inc.,
deemed pre-approved by both parties) and select an independent, reputable
investment bank to resolve such dispute.

 

(ii)              The Holder and the Company shall each deliver to such
investment bank (A) a copy of the initial dispute submission so delivered in
accordance with the first sentence of this Section 23 and (B) written
documentation supporting its position with respect to such dispute, in each
case, no later than 5:00 p.m. (New York time) by the fifth (5th) Business Day
immediately following the date on which the Holder selected such investment bank
(the “Dispute Submission Deadline”) (the documents referred to in the
immediately preceding clauses (A) and (B) are collectively referred to herein as
the “Required Dispute Documentation”) (it being understood and agreed that if
either the Holder or the Company fails to so deliver all of the Required Dispute
Documentation by the Dispute Submission Deadline, then the party who fails to so
submit all of the Required Dispute Documentation shall no longer be entitled to
(and hereby waives its right to) deliver or submit any written documentation or
other support to such investment bank with respect to such dispute and such
investment bank shall resolve such dispute based solely on the Required Dispute
Documentation that was delivered to such investment bank prior to the Dispute
Submission Deadline). Unless otherwise agreed to in writing by both the Company
and the Holder or otherwise requested by such investment bank, neither the
Company nor the Holder shall be entitled to deliver or submit any written
documentation or other support to such investment bank in connection with such
dispute (other than the Required Dispute Documentation).

 



 33 

 













 

(iii)            The Company and the Holder shall cause such investment bank to
determine the resolution of such dispute and notify the Company and the Holder
of such resolution no later than ten (10) Business Days immediately following
the Dispute Submission Deadline. The fees and expenses of such investment bank
shall be borne solely by the Company, and such investment bank’s resolution of
such dispute shall be final and binding upon all parties absent manifest error.

 

(b)               Miscellaneous. The Company and the Holder expressly
acknowledges and agrees that (i) this Section 23 constitutes an agreement to
arbitrate between the Company and the Holder (and constitutes an arbitration
agreement) under § 7501, et seq. of the New York Civil Practice Law and Rules
(“CPLR”) and that the Holder and the Company are each authorized to apply for an
order to compel arbitration pursuant to CPLR § 7503(a) in order to compel
compliance with this Section 23, (ii) the terms of this Note and each other
applicable Transaction Document shall serve as the basis for the selected
investment bank’s resolution of the applicable dispute, such investment bank
shall be entitled (and is hereby expressly authorized) to make all findings,
determinations and the like that such investment bank determines are required to
be made by such investment bank in connection with its resolution of such
dispute and in resolving such dispute such investment bank shall apply such
findings, determinations and the like to the terms of this Note and any other
applicable Transaction Documents, (iii) the Holder and the Company , each in its
sole discretion, shall have the right to submit any dispute described in this
Section 23 to any state or federal court sitting in The City of New York,
Borough of Manhattan in lieu of utilizing the procedures set forth in this
Section 23 and (iv) nothing in this Section 23 shall limit the Holder from
obtaining any injunctive relief or other equitable remedies (including, without
limitation, with respect to any matters described in this Section 23).

 

24.              NOTICES; CURRENCY; PAYMENTS.

 

(a)               Notices. Whenever notice is required to be given under this
Note, unless otherwise provided herein, such notice shall be given in accordance
with Section 9(f) of the Securities Purchase Agreement. The Company shall
provide the Holder with prompt written notice of all actions taken pursuant to
this Note, including in reasonable detail a description of such action and the
reason therefore. Without limiting the generality of the foregoing, the Company
will give written notice to the Holder (i) promptly upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen (15) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any
grant, issuances, or sales of any Options, Convertible Securities or rights to
purchase stock, warrants, securities or other property to all or substantially
all holders of shares of Common Stock or (C) for determining rights to vote with
respect to any Fundamental Transaction, dissolution or liquidation, provided in
each case that such information shall be made known to the public prior to or in
conjunction with such notice being provided to the Holder.

 



 34 

 













 

(b)               Currency. All dollar amounts referred to in this Note are in
United States Dollars (“U.S. Dollars”), and all amounts owing under this Note
shall be paid in U.S. Dollars. All amounts denominated in other currencies (if
any) shall be converted into the U.S. Dollar equivalent amount in accordance
with the Exchange Rate on the date of calculation. “Exchange Rate” means, in
relation to any amount of currency to be converted into U.S. Dollars pursuant to
this Note, the U.S. Dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation (it being understood and agreed that where
an amount is calculated with reference to, or over, a period of time, the date
of calculation shall be the final date of such period of time).

 

(c)               Payments. Whenever any payment of cash is to be made by the
Company to any Person pursuant to this Note, unless otherwise expressly set
forth herein, such payment shall be made in lawful money of the United States of
America by a certified check drawn on the account of the Company and sent via
overnight courier service to such Person at such address as previously provided
to the Company in writing (which address, in the case of each of the Buyers,
shall initially be as set forth on the Schedule of Buyers attached to the
Securities Purchase Agreement), provided that the Holder may elect to receive a
payment of cash via wire transfer of immediately available funds by providing
the Company with prior written notice setting out such request and the Holder’s
wire transfer instructions. Whenever any amount expressed to be due by the terms
of this Note is due on any day which is not a Business Day, the same shall
instead be due on the next succeeding day which is a Business Day. Any amount of
Principal or other amounts due under the Transaction Documents which is not paid
when due (except to the extent such amount is simultaneously accruing Interest
at the Default Rate hereunder) shall result in a late charge being incurred and
payable by the Company in an amount equal to interest on such amount at the rate
of eighteen percent (18%) per annum from the date such amount was due until the
same is paid in full (“Late Charge”).

 

25.              CANCELLATION. After all Principal, accrued Interest, Late
Charges and other amounts at any time owed on this Note have been paid in full,
this Note shall automatically be deemed canceled, shall be surrendered to the
Company for cancellation and shall not be reissued.

 

26.              WAIVER OF NOTICE. To the extent permitted by law, the Company
hereby irrevocably waives demand, notice, presentment, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note and the Securities Purchase Agreement.

 



 35 

 













 

27.              GOVERNING LAW. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Except as otherwise required by Section 23
above, the Company hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Nothing contained herein (i) shall be deemed or operate to preclude the
Holder from bringing suit or taking other legal action against the Company in
any other jurisdiction to collect on the Company’s obligations to the Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder or (ii) shall
limit, or shall be deemed or construed to limit, any provision of Section 23.
EACH OF THE COMPANY AND, BY ITS ACCEPTANCE OF THIS NOTE, THE HOLDER  HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

28.              JUDGMENT CURRENCY.

 

(a)               If for the purpose of obtaining or enforcing judgment against
the Company in any court in any jurisdiction it becomes necessary to convert
into any other currency (such other currency being hereinafter in this Section
28 referred to as the “Judgment Currency”) an amount due in U.S. dollars under
this Note, the conversion shall be made at the Exchange Rate prevailing on the
Trading Day immediately preceding:

 

(i)                 the date actual payment of the amount due, in the case of
any proceeding in the courts of New York or in the courts of any other
jurisdiction that will give effect to such conversion being made on such date:
or

 

(ii)              the date on which the foreign court determines, in the case of
any proceeding in the courts of any other jurisdiction (the date as of which
such conversion is made pursuant to this Section 28(a)(ii) being hereinafter
referred to as the “Judgment Conversion Date”).

 

(b)               If in the case of any proceeding in the court of any
jurisdiction referred to in Section 28(a)(ii) above, there is a change in the
Exchange Rate prevailing between the Judgment Conversion Date and the date of
actual payment of the amount due, the applicable party shall pay such adjusted
amount as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the Exchange Rate prevailing on the date of payment,
will produce the amount of US dollars which could have been purchased with the
amount of Judgment Currency stipulated in the judgment or judicial order at the
Exchange Rate prevailing on the Judgment Conversion Date.

 

(c)               Any amount due from the Company under this provision shall be
due as a separate debt and shall not be affected by judgment being obtained for
any other amounts due under or in respect of this Note.

 



 36 

 













 

29.              SEVERABILITY. If any provision of this Note is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Note so long as this Note as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

30.              MAXIMUM PAYMENTS. Without limiting Section 9(d) of the
Securities Purchase Agreement, nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.

 

31.              CERTAIN DEFINITIONS. For purposes of this Note, the following
terms shall have the following meanings:

 

(a)               “1933 Act” means the Securities Act of 1933, as amended, and
the rules and regulations thereunder.

 

(b)               “1934 Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder.

 

(c)               “Acceleration Floor Amount” means an amount in cash, to be
delivered by wire transfer of immediately available funds pursuant to wire
instructions delivered to the Company by the Holder in writing, equal to the
product obtained by multiplying (A) the higher of (I) the highest price that the
Common Stock trades at on the Trading Day immediately preceding the relevant
Conversion Date with respect to such Acceleration and (II) the applicable
Installment Conversion Price and (B) the difference obtained by subtracting (I)
the number of shares of Common Stock delivered (or to be delivered) to the
Holder on the applicable Share Delivery Deadline with respect to such
Acceleration from (II) the quotient obtain by dividing (x) the applicable
Acceleration Amount that the Holder has elected to be the subject of the
applicable Acceleration, by (y) the applicable Installment Conversion Price
without giving effect to clause (x) of such definition.

 

(d)               “Affiliate” means, with respect to any Person, any other
Person that directly or indirectly controls, is controlled by, or is under
common control with, such Person, it being understood for purposes of this
definition that “control” of a Person means the power directly or indirectly
either to vote 10% or more of the stock having ordinary voting power for the
election of directors of such Person or direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 



 37 

 













 

(e)               “Alternate Conversion Floor Amount” means an amount in cash,
to be delivered by wire transfer of immediately available funds pursuant to wire
instructions delivered to the Company by the Holder in writing, equal to the
product obtained by multiplying (A) the higher of (I) the highest price that the
Common Stock trades at on the Trading Day immediately preceding the relevant
Alternate Conversion Date and (II) the applicable Alternate Conversion Price and
(B) the difference obtained by subtracting (I) the number of shares of Common
Stock delivered (or to be delivered) to the Holder on the applicable Share
Delivery Deadline with respect to such Alternate Conversion from (II) the
quotient obtain by dividing (x) the applicable Conversion Amount that the Holder
has elected to be the subject of the applicable Alternate Conversion, by (y) the
applicable Alternate Conversion Price without giving effect to clause (x) of
such definition.

 

(f)                “Alternate Conversion Price” means, with respect to any
Alternate Conversion that price which shall be the greater of (x) the Floor
Price and (y) the lowest of (i) the applicable Conversion Price as in effect on
the applicable Conversion Date of the applicable Alternate Conversion, (ii) 80%
of the VWAP of the Common Stock as of the Trading Day immediately preceding the
delivery or deemed delivery of the applicable Conversion Notice, and (iii) 80%
of the price computed as the quotient of (I) the sum of the VWAP of the Common
Stock for each of the three (3) Trading Days with the lowest VWAP of the Common
Stock during the fifteen (15) consecutive Trading Day period ending and
including the Trading Day immediately preceding the delivery or deemed delivery
of the applicable Conversion Notice, divided by (II) three (3) (such period, the
“Alternate Conversion Measuring Period”); provided, that if the Company
consummates or enters into an agreement with respect to a Variable Rate
Transaction (as defined in the Securities Purchase Agreement) in violation of
Section 4(n) of the Securities Purchase Agreement (each, a “Prohibited Variable
Rate Transaction”, and each applicable variable price in such Prohibited
Variable Rate Transaction, each, a “Variable Price”), the Holder shall have the
right, but not the obligation, in its sole discretion to substitute the Variable
Price (or the formula used to calculate such Variable Price) as the Alternate
Conversion Price hereunder. All such determinations to be appropriately adjusted
for any stock dividend, stock split, stock combination, reclassification or
similar transaction that proportionately decreases or increases the Common Stock
during such Alternate Conversion Measuring Period.

 

(g)               “Alternate Conversion Event” means the occurrence of any of
the following:

 

(i)                 any Event of Default pursuant to clauses (iii), (vi) or
(viii) or (ix) through (xii) of the definition of Event of Default;

 

(ii)              the occurrence of (x) any public disclosure, directly or
indirectly, by the Company of any default of Indebtedness that (without regard
to any forbearance or standstill with respect thereto, but after giving effect
to any permanent waiver of such default) then permits the acceleration by the
holder thereof, or (y) any redemption of Indebtedness at the option of the
holder thereof, or acceleration by the holder thereof prior to maturity of, in
each case, at least an aggregate of $5,000,000 of Indebtedness (as defined in
the Securities Purchase Agreement) of the Company or any of its Subsidiaries,
other than with respect to any Other Notes;

 



 38 

 













 

(iii)            a final judgment or judgments for the payment of money
aggregating in excess of $5,000,000 are rendered against the Company and/or any
of its Subsidiaries and which judgments are not, within thirty (30) days after
the entry thereof, bonded, discharged, settled or stayed pending appeal, or are
not discharged or satisfied within thirty (30) days after the expiration of such
stay; provided, however, any judgment which is covered by insurance or an
indemnity from a credit worthy party shall not be included in calculating the
$5,000,000 amount set forth above so long as the Company provides the Holder a
written statement from such insurer or indemnity provider (which written
statement may be under reservation of rights but shall otherwise be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company or such Subsidiary (as the case may
be) will receive the proceeds of such insurance or indemnity within thirty (30)
days of the issuance of such judgment;

 

(iv)             the Company and/or any Subsidiary, individually or in the
aggregate, fails to pay, when due, or within any applicable grace period, any
payment with respect to any Indebtedness in excess of $5,000,000 due to any
third party (other than, with respect to unsecured Indebtedness only, payments
contested by the Company and/or such Subsidiary (as the case may be) in good
faith by proper proceedings and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP) or is otherwise
in breach or violation of any agreement for monies owed or owing in an amount in
excess of $5,000,000, which breach or violation results in the acceleration of
amounts due thereunder;

 

(v)               the maturity date for the GACP Facility is accelerated
pursuant to the terms thereof to January 12, 2019 (or any such date earlier than
July 1, 2021), or any amount under the GACP Facility (other than mandatory
prepayment amounts pursuant to Section 2.6(b) of the GACP Facility) otherwise
becomes due prior to July 1, 2021; or

 

(vi)             any voluntary prepayment of the GACP Facility (other than a
Permitted GACP Refinancing) unless such voluntary prepayment is made with net
proceeds of a Subsequent Placement (as defined in the Securities Purchase
Agreement) of Common Stock, Convertible Securities or Options (excluding any
proceeds obtained by the Company from the offering of the Notes) occurring after
the end of the Restricted Period (as defined in the Securities Purchase
Agreement).

 

(vii)          any breach of Section 4(n) of the Securities Purchase Agreement.

 

(h)               “Attribution Parties” means, collectively, the following
Persons and entities: (i) any investment vehicle, including, any funds, feeder
funds or managed accounts, currently, or from time to time after the Issuance
Date, directly or indirectly managed or advised by the Holder’s investment
manager or any of its Affiliates or principals, (ii) any direct or indirect
Affiliates of the Holder or any of the foregoing, (iii) any Person acting or who
could be deemed to be acting as a Group together with the Holder or any of the
foregoing and (iv) any other Persons whose beneficial ownership of the Company’s
Common Stock would or could be aggregated with the Holder’s and the other
Attribution Parties for purposes of Section 13(d) of the 1934 Act. For clarity,
the purpose of the foregoing is to subject collectively the Holder and all other
Attribution Parties to the Maximum Percentage.

 



 39 

 













 

(i)                 “Bloomberg” means Bloomberg, L.P.

 

(j)                 “Business Day” means any day other than Saturday, Sunday or
other day on which commercial banks in The City of New York are authorized or
required by law to remain closed.

 

(k)               “Change of Control” means any Fundamental Transaction other
than (i) any merger of the Company or any of its, direct or indirect,
wholly-owned Subsidiaries with or into any of the foregoing Persons, (ii) any
reorganization, recapitalization or reclassification of the shares of Common
Stock in which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respects, the
holders of the voting power of the surviving entity (or entities with the
authority or voting power to elect the members of the board of directors (or
their equivalent if other than a corporation) of such entity or entities) after
such reorganization, recapitalization or reclassification, or (iii) pursuant to
a migratory merger effected solely for the purpose of changing the jurisdiction
of incorporation of the Company or any of its Subsidiaries.

 

(l)                 “Change of Control Redemption Premium” means 125%.

 

(m)             Change of Control Equity Redemption Premium” means (x) if on or
prior to the first anniversary of the Issuance Date, 130%, (y) if after the
first anniversary of the Issuance Date, but on or prior the second anniversary
of the Issuance Date, 120% or (z) if after the second anniversary of the
Issuance Date, 110%.

 

(n)               “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price
(as the case may be) then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by OTC
Markets Group Inc. (formerly Pink Sheets LLC). If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price (as
the case may be) of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved in accordance with the procedures in Section 23. All
such determinations shall be appropriately adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
during such period.

 



 40 

 













 

(o)               “Closing Date” shall have the meaning set forth in the
Securities Purchase Agreement, which date is the date the Company initially
issued Notes (or, with respect to the DSM Shoe (as defined in the Securities
Purchase Agreement), the date of issuance of the Other Note to DSM (as defined
in the Securities Purchase Agreement) pursuant to the DSM Shoe) pursuant to the
terms of the Securities Purchase Agreement.

 

(p)               “Common Stock” means (i) the Company’s shares of common stock,
$0.0001 par value per share, and (ii) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.

 

(q)               “Conversion Installment Floor Amount” means an amount in cash,
to be delivered by wire transfer of immediately available funds pursuant to wire
instructions delivered to the Company by the Holder in writing, equal to the
product obtained by multiplying (A) the higher of (I) the highest price that the
Common Stock trades at on the Trading Day immediately preceding the relevant
Installment Date and (II) the applicable Installment Conversion Price and (B)
the difference obtained by subtracting (I) the number of shares of Common Stock
delivered (or to be delivered) to the Holder on the applicable Installment Date
with respect to such Installment Conversion from (II) the quotient obtain by
dividing (x) the applicable Installment Amount subject to such Installment
Conversion, by (y) the applicable Installment Conversion Price without giving
effect to clause (x) of such definition.

 

(r)                “Conversion Floor Price Condition” means that the relevant
Alternate Conversion Price or Installment Conversion Price, as applicable, is
being determined based on clause (x) of such definitions.

 

(s)                “Convertible Securities” means any stock or other security
(other than Options) that is at any time and under any circumstances, directly
or indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.

 

(t)                 “Current Subsidiary” means any Person in which the Company
on the Subscription Date, directly or indirectly, (i) owns any of the
outstanding capital stock or holds any equity or similar interest of such Person
or (ii) controls or operates all or any part of the business, operations or
administration of such Person, and all of the foregoing, collectively, “Current
Subsidiaries”.

 



 41 

 













 

(u)               “Eligible Market” means The New York Stock Exchange, the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market or the Principal
Market.

 

(v)               “Equity Conditions” means, with respect to an given date of
determination: (i) on each day during the period beginning ten (10) Trading Days
prior to such applicable date of determination and ending on and including such
applicable date of determination either (x) one or more Registration Statements
filed pursuant to the Registration Rights Agreement shall be effective and the
prospectus contained therein shall be available on such applicable date of
determination (with, for the avoidance of doubt, any shares of Common Stock
previously sold pursuant to such prospectus deemed unavailable) for the resale
of all shares of Common Stock to be issued in connection with the event
requiring this determination (or issuable upon conversion of the Conversion
Amount being redeemed), as applicable, in the event requiring this determination
at the Conversion Price then in effect (without regard to any limitations on
conversion set forth herein) (each, a “Required Minimum Securities Amount”), in
each case, in accordance with the terms of the Registration Rights Agreement and
there shall not have been during such period any Grace Periods (as defined in
the Registration Rights Agreement) or (y) all Registrable Securities shall be
eligible for sale pursuant to Rule 144 (as defined in the Securities Purchase
Agreement) without the need for registration under any applicable federal or
state securities laws (in each case, disregarding any limitation on conversion
of the Notes, other issuance of securities with respect to the Notes) and no
Current Information Failure (as defined in the Registration Rights Agreement)
exists or is continuing; (ii) on each day during the period beginning thirty
calendar days prior to the applicable date of determination and ending on and
including the applicable date of determination (the “Equity Conditions Measuring
Period”), the Common Stock (including all Registrable Securities) is listed or
designated for quotation (as applicable) on an Eligible Market and shall not
have been suspended from trading on an Eligible Market (other than suspensions
of not more than two (2) days and occurring prior to the applicable date of
determination due to business announcements by the Company); (iii) during the
Equity Conditions Measuring Period, the Company shall have delivered all shares
of Common Stock issuable upon conversion of this Note on a timely basis as set
forth in Section 3 hereof and all other shares of capital stock required to be
delivered by the Company on a timely basis as set forth in the other Transaction
Documents; (iv) any shares of Common Stock to be issued in connection with the
event requiring determination (or issuable upon conversion of the Conversion
Amount being redeemed in the event requiring this determination) may be issued
in full without violating Section 3(d)(i) hereof (after giving effect to Section
8(f), if applicable); (v) any shares of Common Stock to be issued in connection
with the event requiring determination (or issuable upon conversion of the
Conversion Amount being redeemed in the event requiring this determination) may
be issued in full without violating Section 3(d)(ii) hereof; (vi) any shares of
Common Stock to be issued in connection with the event requiring determination
(or issuable upon conversion of the Conversion Amount being redeemed in the
event requiring this determination (without regards to any limitations on
conversion set forth herein)) may be issued in full without violating the rules
or regulations of the Eligible Market on which the Common Stock is then listed
or designated for quotation (as applicable); (vii) on each day during the Equity
Conditions Measuring Period, no public announcement of a pending, proposed or
intended Fundamental Transaction shall have occurred which has not been
abandoned, terminated or consummated;

 



 42 

 













 

(viii) the Company shall have no knowledge of any fact that would reasonably be
expected to cause any Registration Statement required to be filed pursuant to
the Registration Rights Agreement to not be effective or the prospectus
contained therein to not be available for the resale of the applicable Required
Minimum Securities Amount of Registrable Securities in accordance with the terms
of the Registration Rights Agreement, unless any Registrable Securities are
eligible for sale pursuant to Rule 144 without the need for registration under
any applicable federal or state securities laws (in each case, disregarding any
limitation on conversion of the Notes, other issuance of securities with respect
to the Notes) and no Current Information Failure exists or is continuing; (ix)
the Holder shall not be in possession of any material, non-public information
provided to any of them by the Company, any of its Subsidiaries or any of their
respective affiliates, employees, officers, representatives, agents or the like;
(x) on each day during the Equity Conditions Measuring Period, the Company shall
not have breached in any material respect Sections 4(b), (e), (f) (l) or (r) of
the Securities Purchase Agreement; (xi) there shall not have occurred any Volume
Failure or Price Failure as of such applicable date of determination; (xii) on
the applicable date of determination (A) no Authorized Share Failure shall exist
or be continuing and the applicable Required Minimum Securities Amount of shares
of Common Stock are available under the certificate of incorporation of the
Company and reserved by the Company to be issued pursuant to the Notes and (B)
all shares of Common Stock to be issued in connection with the event requiring
this determination (or issuable upon conversion of the Conversion Amount being
redeemed in the event requiring this determination (without regards to any
limitations on conversion set forth herein)) may be issued in full without
resulting in an Authorized Share Failure; (xiii) on each day during the Equity
Conditions Measuring Period, there shall not have occurred and there shall not
exist an Event of Default or an event that with the passage of time or giving of
notice would constitute an Event of Default; (xiv) no bone fide dispute shall
exist, by and between any of holder of Notes, the Company, the Principal Market
(or such applicable Eligible Market in which the Common Stock of the Company is
then principally trading) and/or FINRA with respect to any term or provision of
any Note or any other Transaction Document which would prevent the Holder from
timely receiving shares of Common Stock that are freely tradable on the
Principal Market (or applicable Eligible Market); and (xv) the shares of Common
Stock issuable pursuant the event requiring the satisfaction of the Equity
Conditions are duly authorized and listed and eligible for trading without
restriction on an Eligible Market.

 

(w)             “Equity Conditions Failure” means that on any day during the
period commencing on the applicable Installment Notice Date through the later of
the applicable Installment Date and the date on which the applicable shares of
Common Stock are actually delivered to the Holder, the Equity Conditions have
not been satisfied (or waived in writing by the Holder).

 

(x)               “Fiscal Year” means the fiscal year adopted by the Company for
financial reporting purposes as of the date hereof that ends on December 31.

 

(y)               “Floor Price” means $0.84 (or such lower amount as permitted,
from time to time, by the Principal Market).

 



 43 

 













 

(z)               “Fundamental Transaction” means (A) that the Company shall,
directly or indirectly, including through subsidiaries, Affiliates or otherwise,
in one or more related transactions, (i) consolidate or merge with or into
(whether or not the Company is the surviving corporation) another Subject
Entity, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company or any of its
“significant subsidiaries” (as defined in Rule 1-02 of Regulation S-X) to one or
more Subject Entities, or (iii) make, or allow one or more Subject Entities to
make, or allow the Company to be subject to or have its Common Stock be subject
to or party to one or more Subject Entities making, a purchase, tender or
exchange offer with respect to (and that that is accepted by the holders of) at
least either (x) 50% of the outstanding shares of Common Stock, (y) 50% of the
outstanding shares of Common Stock calculated as if any shares of Common Stock
held by all Subject Entities making or party to, or Affiliated with any Subject
Entities making or party to, such purchase, tender or exchange offer were not
outstanding; or (z) such number of shares of Common Stock such that all Subject
Entities making or party to, or Affiliated with any Subject Entity making or
party to, such purchase, tender or exchange offer, become collectively the
beneficial owners (as defined in Rule 13d-3 under the 1934 Act) of at least 50%
of the outstanding shares of Common Stock, or (iv) consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with one
or more Subject Entities whereby all such Subject Entities, individually or in
the aggregate, acquire, either (x) at least 50% of the outstanding shares of
Common Stock, (y) at least 50% of the outstanding shares of Common Stock
calculated as if any shares of Common Stock held by all the Subject Entities
making or party to, or Affiliated with any Subject Entity making or party to,
such stock purchase agreement or other business combination were not
outstanding; or (z) such number of shares of Common Stock such that the Subject
Entities become collectively the beneficial owners (as defined in Rule 13d-3
under the 1934 Act) of at least 50% of the outstanding shares of Common Stock,
or (B) that the Company shall, directly or indirectly, including through
subsidiaries, Affiliates or otherwise, in one or more related transactions,
allow any Subject Entity individually or the Subject Entities in the aggregate
to be or become the “beneficial owner” (as defined in Rule 13d-3 under the 1934
Act), directly or indirectly, whether through acquisition, purchase, assignment,
conveyance, tender, tender offer, exchange, reduction in outstanding shares of
Common Stock, merger, consolidation, business combination, reorganization,
recapitalization, spin-off, scheme of arrangement, reorganization,
recapitalization or reclassification or otherwise in any manner whatsoever, of
either (x) at least 50% of the aggregate ordinary voting power represented by
issued and outstanding Common Stock, (y) at least 50% of the aggregate ordinary
voting power represented by issued and outstanding Common Stock not held by all
such Subject Entities as of the date of this Note calculated as if any shares of
Common Stock held by all such Subject Entities were not outstanding, or (z) a
percentage of the aggregate ordinary voting power represented by issued and
outstanding shares of Common Stock or other equity securities of the Company
sufficient to allow such Subject Entities to effect a statutory short form
merger or other transaction requiring other stockholders of the Company to
surrender their shares of Common Stock without approval of the stockholders of
the Company or (C) directly or indirectly, including through subsidiaries,
Affiliates or otherwise, in one or more related transactions, the issuance of or
the entering into any other instrument or transaction structured in a manner to
circumvent, or that circumvents, the intent of this definition in which case
this definition shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this definition to the extent necessary to
correct this definition or any portion of this definition which may be defective
or inconsistent with the intended treatment of such instrument or transaction.

 



 44 

 













 

(aa)            “GAAP” means United States generally accepted accounting
principles, consistently applied.

 

(bb)           “GACP Facility” means any Indebtedness borrowed from GACP Finance
Co. LLC (or any of its affiliates) with such terms and conditions as in effect
as of the Issuance Date, together with any Indebtedness refinancing thereof that
does not (x) decrease the maturity date thereunder to a date earlier than July
1, 2021, (y) increase any mandatory prepayments required thereunder or (z)
increase the principal amount outstanding thereof (the “Permitted GACP
Refinancing”).

 

(cc)            “Group” means a “group” as that term is used in Section 13(d) of
the 1934 Act and as defined in Rule 13d-5 thereunder.

 

(dd)           “Holder Pro Rata Amount” means a fraction (i) the numerator of
which is the original Principal amount of this Note on the applicable Closing
Date and (ii) the denominator of which is the aggregate original principal
amount of all Notes issued to the initial purchasers pursuant to the Securities
Purchase Agreement as of the applicable Closing Date for each of the Notes.

 

(ee)      “Indebtedness” shall have the meaning ascribed to such term in the
Securities Purchase Agreement.

 

(ff)              “Installment Amount” means the sum of (A) (i) with respect to
any Installment Date other than the Maturity Date, the lesser of (x) the Holder
Pro Rata Amount (excluding DSM, if applicable) of $1,875,000 (or, with respect
to DSM and the DSM Shoe, 1/32nd of the portion of the Other Note issued to DSM
in the DSM Shoe) and (y) the Principal amount then outstanding under this Note
as of such Installment Date, and (ii) with respect to the Installment Date that
is the Maturity Date, the Principal amount then outstanding under this Note as
of such Installment Date (in each case, as any such Installment Amount may be
reduced pursuant to the terms of this Note, whether upon conversion, redemption
or Deferral), (B) any Deferral Amount deferred pursuant to Section 8(d) (or any
Deferral Amount deferred under Section 8(d) of the Original Note) and included
in such Installment Amount in accordance therewith, (C) any Acceleration Amount
accelerated pursuant to Section 8(e) and included in such Installment Amount in
accordance therewith and (D) in each case of clauses (A) through (C) above, the
sum of any accrued and unpaid Interest as of such Installment Date under this
Note or the Original Note, if any, and accrued and unpaid Late Charges, if any,
under this Note as of such Installment Date. In the event the Holder shall sell
or otherwise transfer any portion of this Note, the transferee shall be
allocated a pro rata portion of each unpaid Installment Amount hereunder.

 



 45 

 













 

(gg)           “Installment Conversion Price” means, with respect to a
particular date of determination, the greater of (x) the Floor Price and (y) the
lowest of (i) the Conversion Price then in effect, and (ii) 85% of the quotient
of (A) the sum of the VWAP of the Common Stock for each of the three (3) Trading
Days with the lowest VWAP of the Common Stock during the fifteen (15)
consecutive Trading Day period ending and including the Trading Day immediately
prior to the applicable Installment Date, divided by (B) three (3). All such
determinations to be appropriately adjusted for any stock split, stock dividend,
stock combination or other similar transaction during any such measuring period.

 

(hh)           “Installment Date” means (i) July 1, 2019; (ii) thereafter, the
first Trading Day of the calendar month immediately following the previous
Installment Date until the Maturity Date, and (iii) the Maturity Date.

 

(ii)              “Interest Date” means (x) if prior to the initial Installment
Date or after the Maturity Date, the first Trading Day of each calendar quarter
or (y) if on or after the initial Installment Date, but on or prior to the
Maturity Date, such Installment Date, if any, in such calendar month.

 

(jj)              “Interest Rate” means six percent (6%) per annum, as may be
adjusted from time to time in accordance with Section 2.

 

(kk)           “Maturity Date” shall mean December 10, 2021; provided, however,
the Maturity Date may be extended at the option of the Holder (i) in the event
that, and for so long as, an Event of Default shall have occurred and be
continuing or any event shall have occurred and be continuing that with the
passage of time and the failure to cure would result in an Event of Default or
(ii) through the date that is twenty (20) Business Days after the consummation
of a Fundamental Transaction in the event that a Fundamental Transaction is
publicly announced or a Change of Control Notice is delivered prior to the
Maturity Date, provided further that if a Holder elects to convert some or all
of this Note pursuant to Section 3 hereof, and the Conversion Amount would be
limited pursuant to Section 3(d) hereunder, the Maturity Date shall
automatically be extended until such time as such provision shall not limit the
conversion of this Note.

 

(ll)              “New Subsidiary” means, as of any date of determination, any
Person in which the Company after the Subscription Date, directly or indirectly,
(i) owns or acquires any of the outstanding capital stock or holds any equity or
similar interest of such Person or (ii) controls or operates all or any part of
the business, operations or administration of such Person, and all of the
foregoing, collectively, “New Subsidiaries”.

 

(mm)      “Net Settlement Market Price” means the quotient of (a) the sum of the
daily VWAPs of the Common Stock during the fifteen (15) consecutive Trading Day
period ending and including the Trading Day immediately prior to the applicable
Conversion Date divided by (b) fifteen.

 

(nn)           “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.

 



 46 

 













 

(oo)           “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.

 

(pp)           “Permitted Indebtedness” means (i) Indebtedness evidenced by this
Note and the Other Notes, (ii) the GACP Facility, (iii) Indebtedness (other than
the GACP Facility) deemed to be disclosed pursuant to the Securities Purchase
Agreement, as in effect as of the Subscription Date (including all other
Indebtedness accrued in the balance sheet included in the Company’s Quarterly
Report on Form 10-Q for the quarter ended September 30, 218), (iii) Indebtedness
incurred after the Issuance Date to finance the acquisition, construction or
development of capital assets and related expenses, and not secured by any lien
or security interest other than on such assets and improvements and accessions
thereto, (iv) Indebtedness of subsidiaries that are organized under the laws of
a jurisdiction outside of the United States and not guaranteed by, or secured by
a lien on assets of, the Company, and (v) up to $300,000,000, in the aggregate,
of additional Indebtedness of the Company incurred after the Issuance Date.

 

(qq)           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

 

(rr)              “Price Failure” means, with respect to a particular date of
determination, if either (I) the VWAP of the Common Stock on each Trading Day
during the four (4) Trading Day period ending on the Trading Day immediately
preceding such date of determination or (I) the VWAP of the Common Stock on at
least fifteen (15) Trading Days during the twenty (20) Trading Day period ending
on the Trading Day immediately preceding such date of determination, in either
case, fails to exceed the greater of (x) the Floor Price and (y) $2.00 (as
adjusted for stock splits, stock dividends, stock combinations,
recapitalizations or other similar transactions occurring after the Subscription
Date). All such determinations to be appropriately adjusted for any stock
splits, stock dividends, stock combinations, recapitalizations or other similar
transactions during any such measuring period.

 

(ss)             “Principal Market” means the Nasdaq Global Select Market.

 

(tt)              “Redemption Notices” means, collectively, the Event of Default
Redemption Notices, the Holder Optional Redemption Notices, the Installment
Notices with respect to any Installment Redemption, and the Change of Control
Redemption Notices, any Cash Settlement Election Notices and each of the
foregoing, individually, a “Redemption Notice.”

 

(uu)           “Redemption Premium” means 125%.

 

(vv)           “Redemption Prices” means, collectively, Event of Default
Redemption Prices, the Change of Control Redemption Prices, the Holder Optional
Redemption Prices, the Cash Settlement Prices and the Installment Redemption
Prices, and each of the foregoing, individually, a “Redemption Price.”

 



 47 

 













 

(ww)       “Registration Rights Agreement” means that certain registration
rights agreement, dated as of the initial Closing Date, by and among the Company
and the initial holders of the Notes relating to, among other things, the
registration of the resale of the Common Stock issuable upon conversion of the
Notes or otherwise pursuant to the terms of the Notes, as may be amended from
time to time.

 

(xx)           “SEC” means the United States Securities and Exchange Commission
or the successor thereto.

 

(yy)           “Securities Purchase Agreement” means that certain securities
purchase agreement, dated as of the Subscription Date, by and among the Company
and the initial holders of the Notes pursuant to which the Company issued the
Notes, as may be amended from time to time.

 

(zz)            “Subscription Date” means December 6, 2018.

 

(aaa)        “Subject Entity” means any Person, Persons or Group or any
Affiliate or associate of any such Person, Persons or Group.

 

(bbb)       “Subsidiaries” means, as of any date of determination, collectively,
all Current Subsidiaries and all New Subsidiaries, and each of the foregoing,
individually, a “Subsidiary.”

 

(ccc)        “Successor Entity” means the Person (or, if so elected by the
Holder, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Holder, the
Parent Entity) with which such Fundamental Transaction shall have been entered
into.

 

(ddd)       “Trading Day” means, as applicable, (x) with respect to all price or
trading volume determinations relating to the Common Stock, any day on which the
Common Stock is traded on the Principal Market, or, if the Principal Market is
not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Holder or (y)
with respect to all determinations other than price determinations relating to
the Common Stock, any day on which The New York Stock Exchange (or any successor
thereto) is open for trading of securities.

 



 48 

 













 

(eee)        “Volume Failure” means, with respect to a particular date of
determination, if either (x) the aggregate daily dollar trading volume (as
reported on Bloomberg) of the Common Stock on the Principal Market on each
Trading Day during the four (4) Trading Day period ending on the Trading Day
immediately preceding such date of determination or (y) the aggregate daily
dollar trading volume (as reported on Bloomberg) of the Common Stock on the
Principal Market on at least fifteen (15) Trading Days during the twenty (20)
Trading Day period ending on the Trading Day immediately preceding such date of
determination (such period, the “Volume Failure Measuring Period”), in either
case, is less than $2,000,000 (as adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
occurring after the Subscription Date). All such determinations to be
appropriately adjusted for any stock splits, stock dividends, stock
combinations, recapitalizations or other similar transactions during such Volume
Failure Measuring Period.

 

(fff)           “VWAP” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market (or, if
the Principal Market is not the principal trading market for such security, then
on the principal securities exchange or securities market on which such security
is then traded) during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg through its “HP”
function (set to weighted average) or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York
time, as reported by Bloomberg, or, if no dollar volume-weighted average price
is reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC). If the VWAP cannot be calculated for such
security on such date on any of the foregoing bases, the VWAP of such security
on such date shall be the fair market value as mutually determined by the
Company and the Holder. If the Company and the Holder are unable to agree upon
the fair market value of such security, then such dispute shall be resolved in
accordance with the procedures in Section 23. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination,
recapitalization or other similar transaction during such period.

 



 49 

 













 

32.              DISCLOSURE. Upon receipt or delivery by the Company of any
notice in accordance with the terms of this Note, unless the Company has in good
faith determined that the matters relating to such notice do not constitute
material, non-public information relating to the Company or any of its
Subsidiaries, the Company shall within one (1) Business Day of such receipt or
prior to (or simultaneous with) such delivery, as applicable, publicly disclose
such material, non-public information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, non-public information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to the Holder contemporaneously with
delivery of such notice, and in the absence of any such indication, the Holder
shall be allowed to presume that all matters relating to such notice do not
constitute material, non-public information relating to the Company or any of
its Subsidiaries. If the Company or any of its Subsidiaries provides material
non-public information to the Holder that is not promptly filed in a Current
Report on Form 8-K and the Holder has not agreed to receive such material
non-public information, the Company hereby covenants and agrees that the Holder
shall not have any duty of confidentiality to the Company, any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents with respect to, or a duty to any of the foregoing not to
trade on the basis of, such material non-public information. Nothing contained
in this Section 32 shall limit any obligations of the Company, or any rights of
the Holder, under Section 4(i) of the Securities Purchase Agreement.

 

[signature page follows]

 

 

 

 

 

 

 



 50 

 













 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Exchange Date set out above.

 



  AMYRIS, INC.                     By:          Name:       Title:  



 

 

 

 

 

 

 

 

 

 

 

 

 



Senior Convertible Note - Signature Page





 

 













 

EXHIBIT I



 

AMYRIS, INC.
CONVERSION NOTICE

 

Reference is made to the Senior Convertible Note (the “Note”) issued to the
undersigned by Amyris, Inc., a Delaware corporation (the “Company”). In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock, $0.001 par value per share (the “Common
Stock”), of the Company, as of the date specified below. Capitalized terms not
defined herein shall have the meaning as set forth in the Note.



      Date of Conversion:   Aggregate Principal to be converted:   Aggregate
accrued and unpaid Interest and accrued and unpaid Late Charges with respect to
such portion of the Aggregate Principal and such Aggregate Interest to be
converted:   AGGREGATE CONVERSION AMOUNT TO BE CONVERTED:   Please confirm the
following information: Conversion Price:   Number of shares of Common Stock to
be issued:   Installment Amount(s) to be reduced (and corresponding Installment
Date(s)) and amount of reduction:  

☐If this Conversion Notice is being delivered with respect to an Alternate
Conversion, check here if Holder is electing to use the following Alternate
Conversion Price:____________

☐If this Conversion Notice is being delivered with respect to an Acceleration,
check here if Holder is electing to use _________ as the Installment Conversion
Price (as applicable) related to the following Installment Date:____________

Notwithstanding anything to the contrary contained herein, this Conversion
Notice shall constitute a representation by the Holder of the Note submitting
this Conversion Notice that after giving effect to the conversion provided for
in this Conversion Notice, such Holder (together with its affiliates) will not
have beneficial ownership (together with the beneficial ownership of such
Person’s affiliates) of a number of shares of Common Stock which exceeds the
Maximum Percentage (as defined in the Note) of the total outstanding shares of
Common Stock of the Company as determined pursuant to the provisions of
Section 3(d)(i) of the Note.  

 



 

 













 



Please issue the Common Stock into which the Note is being converted to Holder,
or for its benefit, as follows:



   ☐ Check here if requesting delivery as a certificate to the following name
and to the following address:





  Issue to:              



 

   ☐ Check here if requesting delivery as a certificate to the following name
and to the following address:





  DTC Participant:     DTC Number:     Account Number:  



 

Date: _____________ __,      

 

   



Name of Registered Holder

 



By:         Name:       Title:               Tax ID:       Facsimile:        
E-mail Address:   



 

 

 

 

 



 

 

 



 

 













 

Exhibit II

 

ACKNOWLEDGMENT AND TRANSFER AGENT INSTRUCTIONS

 

 

 

[See attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 













 

[logo.jpg] 

 

5885 Hollis Street, Suite 100

Emeryville, CA 94608

510.450.0761

 

[_______________], 20[__]

 

EQ Shareowner Services

1110 Centre Pointe Curve, Suite 101

Mendota Heights, MN 55120

ISSUANCE INSTRUCTION

 

Reference/Control Number   N/A Company/Issue Name   Amyris, Inc. (AMY5) Full
Option Plan/Reserve Name   Reserve [__] - [_______]

Treasury or

Original Issue Shares

    Share Issuance Date   [________], 20[__] No. of Shares to Debit from Reserve
  [_______________] No. of Shares Withheld for Taxes (if any)  

 

N/A

No. of Shares to Issue   [___________________] Name of Optionee   N/A

 

If Shares are withheld for taxes, shares should be returned to:

 



  [   ] Plan Reserve – If Plan Reserve, indicate name of Reserve below          
[X] Authorized, Unissued Reserve (Reserve 01)   [   ] Treasury Account



 



Check one of the above

 

TRANSFER VIA DWAC (company provides cost basis directly to broker)

 

If shares are to be delivered electronically via DWAC to the broker, please
complete below:

 

Settlement Date [                ], 20[    ]     Broker Contact:
[                            ]

 

Broker DTCC Participant # [            ]                Broker’s Direct Phone #
[                            ]

Account #      [                ]         

 

________________________________

Print Name/Title of Authorized Signer

 

 



    [________], 20[__]   Authorized Signer   Date  



 

 

 

 

 

 

 

Amyris, Inc. 5885 Hollis Street, Suite 100, Emeryville, CA 94608 USA



 

 













 

EXHIBIT B

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

 

COMMON STOCK PURCHASE WARRANT

 

AMYRIS, INC.

 



Warrant Shares: 181,818 Issue Date:          December 10, 2018   Exchange Date:
  June [__], 2019



 

 

THIS COMMON STOCK PURCHASE WARRANT certifies that, for value received, B. RILEY
FBR, INC. or its assigns (the “Holder”) is entitled, upon the terms and subject
to the limitations on exercise and the conditions hereinafter set forth, at any
time on or after the Exchange Date (the “Initial Exercise Date”) and on or prior
to the close of business on the second anniversary of the Initial Exercise Date
(the “Termination Date”) but not thereafter, to subscribe for and purchase from
Amyris, Inc., a Delaware corporation (the “Company”), up to one hundred eighty
one thousand eight hundred and eighteen (181,818) shares (as subject to
adjustment hereunder, the “Warrant Shares”) of Common Stock. The purchase price
of one share of Common Stock under this Warrant shall be equal to the Exercise
Price, as defined in Section 2(b). This Warrant (including all Common Stock
Purchase Warrants issued in exchange, transfer or replacement hereof, this
“Warrant”) is one of an issue of Common Stock Purchase Warrants issued pursuant
to that certain Exchange Agreement, dated as of the Exchange Date, by and
between the Company and the Holder (the “Exchange Agreement”) in exchange for
that certain Senior Convertible Note, with an aggregate principal amount as of
the Exchange Date of $4,687,500, and originally issued pursuant to the
Securities Purchase Agreement, dated as December 6, 2018, by and among the
Company and the investors referred to therein, as amended from time to time.

 



 1 

 













 

Section 1.     Definitions. Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in Exchange Agreement, as such
definitions are in effect on June 24, 2019.

 

Section 2.     Exercise.

 

a)                  Exercise of Warrant. Exercise of the purchase rights
represented by this Warrant may be made, in whole or in part, at any time or
times on or after the Initial Exercise Date and on or before the Termination
Date by delivery to the Company of a duly executed facsimile copy or PDF copy
submitted by electronic (or e-mail attachment) of the Notice of Exercise in the
form annexed hereto (“Notice of Exercise”). Within two (2) Trading Days
following the date of exercise as aforesaid, the Holder shall deliver the
aggregate Exercise Price for the shares specified in the applicable Notice of
Exercise by wire transfer or cashier’s check drawn on a United States bank
unless the cashless exercise procedure specified in Section 2(c) below is
specified in the applicable Notice of Exercise. No ink-original Notice of
Exercise shall be required, nor shall any medallion guarantee (or other type of
guarantee or notarization) of any Notice of Exercise form be required.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within three (3) Trading Days of the date the
final Notice of Exercise is delivered to the Company. Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased. The Company shall maintain
records showing the number of Warrant Shares purchased and the date of such
purchases. The Company shall deliver any objection to any Notice of Exercise
within one (1) Business Day of receipt of such notice. The Holder and any
assignee, by acceptance of this Warrant, acknowledge and agree that, by reason
of the provisions of this paragraph, following the purchase of a portion of the
Warrant Shares hereunder, the number of Warrant Shares available for purchase
hereunder at any given time may be less than the amount stated on the face
hereof.

 

b)                  Exercise Price. The exercise price per share of the Common
Stock under this Warrant shall be $5.12, subject to adjustment hereunder (the
“Exercise Price”).

 

c)                  Cashless Exercise. Notwithstanding anything contained herein
to the contrary, if a registration statement covering the resale of the Warrant
Shares subject to the applicable Notice of Exercise is not available for the
resale of such Warrant Shares, at any time after the six month anniversary of
the Initial Exercise Date, this Warrant may be exercised, in whole or in part,
at any time or times on or after the Initial Exercise Date and on or before the
Termination Date at the election of the Holder (in such Holder’s sole
discretion) by means of a “cashless exercise” in which the Holder shall be
entitled to receive a number of Warrant Shares equal to the quotient obtained by
dividing ((A-B) * (X)) by (A), where:

 



 2 

 













 

(A) = as applicable: (i) the VWAP on the Trading Day immediately preceding the
date of the applicable Notice of Exercise if such Notice of Exercise is (1) both
executed and delivered pursuant to Section 2(a) hereof on a day that is not a
Trading Day or (2) both executed and delivered pursuant to Section 2(a) hereof
on a Trading Day prior to the opening of “regular trading hours” (as defined in
Rule 600(b)(64) of Regulation NMS promulgated under the federal securities laws)
on such Trading Day, (ii) at the option of the Holder, either (y) the VWAP on
the Trading Day immediately preceding the date of the applicable Notice of
Exercise or (z) the Bid Price of the Common Stock on the Principal Market as
reported by Bloomberg L.P. as of the time of the Holder’s execution of the
applicable Notice of Exercise if such Notice of Exercise is executed during
“regular trading hours” on a Trading Day and is delivered within two (2) hours
thereafter (including until two (2) hours after the close of “regular trading
hours” on a Trading Day) pursuant to Section 2(a) hereof or (iii) the VWAP on
the date of the applicable Notice of Exercise if the date of such Notice of
Exercise is a Trading Day and such Notice of Exercise is both executed and
delivered pursuant to Section 2(a) hereof after the close of “regular trading
hours” on such Trading Day;

 

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

If Warrant Shares are issued in such a cashless exercise, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Warrant Shares shall take on the characteristics of the Warrants being
exercised, and the holding period of the Warrant Shares being issued may be
tacked on to the holding period of this Warrant.  The Company agrees not to take
any position contrary to this Section 2(c).

 

“Bid Price” means, for any security as of the particular time of determination,
(a) the bid price for such security on the Principal Market as reported by
Bloomberg , L.P. as of such time of determination, or, if the Principal Market
is not the principal securities exchange or trading market for such security,
the bid price of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, L.P. as
of such time of determination (based on a Trading Day from 9:30 a.m. (New York
City time) to 4:02 p.m. (New York City time)), (b)  if OTCQB or OTCQX is the
principal trading market on which such security is then traded, the volume
weighted average price of such security for such date (or the nearest preceding
date) on OTCQB or OTCQX as applicable, (c) if such security is not then listed
or quoted for trading on OTCQB or OTCQX and if prices for such security are then
reported in the “Pink Sheets” published by OTC Markets Group, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of such security so reported, or (d) in all
other cases, the fair market value of a share of such security as determined by
an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company.

 



 3 

 













 

“VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on (a) the Principal Market (or, if the
Principal Market is not the principal trading market for such security, then on
the principal securities exchange or securities market on which such security is
then traded) (based on a Trading Day from 9:30 a.m. (New York City time) to 4:02
p.m. (New York City time)), (b)  if OTCQB or OTCQX is the principal trading
market on which such security is then traded, the volume weighted average price
of such security for such date (or the nearest preceding date) on OTCQB or OTCQX
as applicable, (c) if such security is not then listed or quoted for trading on
OTCQB or OTCQX and if prices for such security are then reported in the “Pink
Sheets” published by OTC Markets Group, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of such security so reported, or (d) in all other cases, the
fair market value of a share of such security as determined by an independent
appraiser selected in good faith by the Holder and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company.

 

Notwithstanding anything herein to the contrary, on the Termination Date, if a
registration statement covering the resale of the Warrant Shares is not
available for the resale of the Warrant Shares, this Warrant shall be
automatically exercised via cashless exercise pursuant to this Section 2(c).

 

d)Mechanics of Exercise.

 

i.            Delivery of Warrant Shares Upon Exercise. Warrant Shares purchased
hereunder shall be transmitted by the transfer agent of the Company (the
“Transfer Agent”) to the Holder by crediting the account of the Holder’s or its
designee’s balance account with The Depository Trust Company through its Deposit
or Withdrawal at Custodian system (“DWAC”) if the Company is then a participant
in such system and either (A) there is an effective registration statement
permitting the issuance of the Warrant Shares to or resale of the Warrant Shares
by the Holder or (B) the Warrant Shares are eligible for resale by the Holder
without volume or manner-of-sale limitations pursuant to Rule 144, and otherwise
by physical delivery of a certificate, registered in the Company’s share
register in the name of the Holder or its designee, for the number of Warrant
Shares to which the Holder is entitled pursuant to such exercise to the address
specified by the Holder in the Notice of Exercise by the date that is the
earlier of (i) two (2) Trading Days after the delivery to the Company of the
Notice of Exercise and (ii) one (1) Trading Day after delivery of the aggregate
Exercise Price to the Company (such date, the “Warrant Share Delivery Date”).
Upon delivery of the Notice of Exercise, the Holder shall be deemed for all
corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised, irrespective of the date
of delivery of the Warrant Shares, provided that payment of the aggregate
Exercise Price (other than in the case of a cashless exercise) is received
within two (2) Trading following delivery of the Notice of Exercise. If the
Company fails for any reason to deliver to the Holder the Warrant Shares subject
to a Notice of Exercise by the Warrant Share Delivery Date, the Company shall
pay to the Holder, in cash, as liquidated damages and not as a penalty, for each
$1,000 of Warrant Shares subject to such exercise (based on the VWAP of the
Common Stock on the date of the applicable Notice of Exercise), $10 per Trading
Day (increasing to $20 per Trading Day on the fifth Trading Day after such
liquidated damages begin to accrue) for each Trading Day commencing one Trading
Day after such Warrant Share Delivery Date until such Warrant Shares are
delivered or Holder rescinds such exercise. The Company agrees to maintain a
transfer agent that is a participant in the FAST program so long as this Warrant
remains outstanding and exercisable.

 



 4 

 













 

ii.                     Delivery of New Warrants Upon Exercise. If this Warrant
shall have been exercised in part, the Company shall, at the request of a Holder
and upon surrender of this Warrant certificate, at the time of delivery of the
Warrant Shares, deliver to the Holder a new Warrant evidencing the rights of the
Holder to purchase the unpurchased Warrant Shares called for by this Warrant,
which new Warrant shall in all other respects be identical with this Warrant.

 

iii.                  Rescission Rights. If the Company fails to cause the
Transfer Agent to transmit to the Holder the Warrant Shares pursuant to Section
2(d)(i) by the Warrant Share Delivery Date, then the Holder will have the right
to rescind such exercise.

 

iv.                  Compensation for Buy-In on Failure to Timely Deliver
Warrant Shares Upon Exercise. In addition to any other rights available to the
Holder, if the Company fails to cause the Transfer Agent to transmit to the
Holder the Warrant Shares in accordance with the provisions of Section 2(d)(i)
above pursuant to an exercise on or before the Warrant Share Delivery Date, and
if after such date the Holder is required by its broker to purchase (in an open
market transaction or otherwise) or the Holder’s brokerage firm otherwise
purchases, shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (A) pay in cash to the Holder the
amount, if any, by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (1) the number of Warrant Shares
that the Company was required to deliver to the Holder in connection with the
exercise at issue times (2) the price at which the sell order giving rise to
such purchase obligation was executed, and (B) at the option of the Holder,
either reinstate the portion of the Warrant and equivalent number of Warrant
Shares for which such exercise was not honored (in which case such exercise
shall be deemed rescinded) or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (A) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 



 5 

 













 

v.                  No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.

 

vi.                  Charges, Taxes and Expenses. Issuance of Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such Warrant Shares, all
of which taxes and expenses shall be paid by the Company, and such Warrant
Shares shall be issued in the name of the Holder or in such name or names as may
be directed by the Holder; provided, however, that in the event that Warrant
Shares are to be issued in a name other than the name of the Holder, this
Warrant when surrendered for exercise shall be accompanied by the Assignment
Form attached hereto duly executed by the Holder and the Company may require, as
a condition thereto, the payment of a sum sufficient to reimburse it for any
transfer tax incidental thereto. The Company shall pay all Transfer Agent fees
required for same-day processing of any Notice of Exercise and all fees to the
Depository Trust Company (or another established clearing corporation performing
similar functions) required for same-day electronic delivery of the Warrant
Shares.

 



 6 

 













 

vii.                  Closing of Books. The Company will not close its
stockholder books or records in any manner which prevents the timely exercise of
this Warrant, pursuant to the terms hereof.

 

e)       Holder’s Exercise Limitations. Notwithstanding anything to the contrary
contained herein, the Company shall not effect any exercise of this Warrant, and
a Holder shall not have the right to exercise any portion of this Warrant,
pursuant to Section 2 or otherwise, to the extent that after giving effect to
such issuance after exercise as set forth on the applicable Notice of Exercise,
the Holder (together with the Holder’s Affiliates, and any other Persons acting
as a group together with the Holder or any of the Holder’s Affiliates (such
Persons, “Attribution Parties”)), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates and Attribution Parties shall include the number
of shares of Common Stock issuable upon exercise of this Warrant with respect to
which such determination is being made, but shall exclude the number of shares
of Common Stock which would be issuable upon (i) exercise of the remaining,
nonexercised portion of this Warrant beneficially owned by the Holder or any of
its Affiliates or Attribution Parties and (ii) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other Conversion Shares (as defined in the
New Notes) or Options (as defined in the New Notes)) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Holder or any of its Affiliates or Attribution Parties.  Except as
set forth in the preceding sentence, for purposes of this Section 2(e),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder, it being
acknowledged by the Holder that the Company is not representing to the Holder
that such calculation is in compliance with Section 13(d) of the Exchange Act
and the Holder is solely responsible for any schedules required to be filed in
accordance therewith. To the extent that the limitation contained in this
Section 2(e) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
Affiliates and Attribution Parties) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates and Attribution Parties) and of which portion of
this Warrant is exercisable, in each case subject to the Beneficial Ownership
Limitation, and the Company shall have no obligation to verify or confirm the
accuracy of such determination. In addition, a determination as to any group
status as contemplated above shall be determined in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder.

 



 7 

 













 

For purposes of this Section 2(e), in determining the number of outstanding
shares of Common Stock, a Holder may rely on the number of outstanding shares of
Common Stock as reflected in (A) the Company’s most recent periodic or annual
report filed with the SEC, as the case may be, (B) a more recent public
announcement by the Company or (C) a more recent written notice by the Company
or the Transfer Agent setting forth the number of shares of Common Stock
outstanding.  Upon the written or oral request of a Holder, the Company shall
within two Trading Days confirm orally and in writing to the Holder the number
of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by the Holder or its Affiliates or Attribution Parties since the date as of
which such number of outstanding shares of Common Stock was reported. The
“Beneficial Ownership Limitation” shall be 4.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant. The Holder, upon
notice to the Company, may increase or decrease the Beneficial Ownership
Limitation provisions of this Section 2(e), provided that the Beneficial
Ownership Limitation in no event exceeds 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon exercise of this Warrant held by the Holder and the
provisions of this Section 2(e) shall continue to apply. Any increase in the
Beneficial Ownership Limitation will not be effective until the 61st day after
such notice is delivered to the Company. The provisions of this paragraph shall
be construed and implemented in a manner otherwise than in strict conformity
with the terms of this Section 2(e) to correct this paragraph (or any portion
hereof) which may be defective or inconsistent with the intended Beneficial
Ownership Limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such limitation. The
limitations contained in this paragraph shall apply to a successor holder of
this Warrant.

 

Section 3.     Certain Adjustments.

 

a)                  Stock Dividends and Splits. If the Company, at any time
while this Warrant is outstanding: (i) pays a stock dividend or otherwise makes
a distribution or distributions on shares of its Common Stock or any other
equity or equity equivalent securities payable in shares of Common Stock (which,
for avoidance of doubt, shall not include any shares of Common Stock issued by
the Company upon exercise of this Warrant), (ii) subdivides outstanding shares
of Common Stock into a larger number of shares, (iii) combines (including by way
of reverse stock split) outstanding shares of Common Stock into a smaller number
of shares or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged. Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

 



 8 

 













 

b)                  [INTENTIONALLY OMITTED]

 

c)                  Subsequent Rights Offerings. In addition to any adjustments
pursuant to Section 3(a) above, if at any time after the Exchange Date the
Company grants, issues or sells any Convertible Securities or Options or rights
to purchase stock, warrants, securities or other property pro rata to the record
holders of any class of shares of Common Stock (the “Purchase Rights”), then
each Holder will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which the Holder could have
acquired if the Holder had held the number of shares of Common Stock acquirable
upon complete exercise of this Warrant (without regard to any limitations on
exercise hereof, including without limitation, the Beneficial Ownership
Limitation) immediately before the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights, or, if no such record is taken,
the date as of which the record holders of shares of Common Stock are to be
determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder exceeding the Beneficial Ownership
Limitation, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (or beneficial ownership of such shares of Common
Stock as a result of such Purchase Right to such extent) and such Purchase Right
to such extent shall be held in abeyance for the Holder until such time, if
ever, as its right thereto would not result in the Holder exceeding the
Beneficial Ownership Limitation).

 

d)                  Pro Rata Distributions. During such time as this Warrant is
outstanding, if the Company shall declare or make any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction, but excluding
any dividend that results in adjustment to the Exercise Price pursuant to
Section 3(a) above) (a “Distribution”), at any time after the issuance of this
Warrant, then, in each such case, the Holder shall be entitled to participate in
such Distribution to the same extent that the Holder would have participated
therein if the Holder had held the number of shares of Common Stock acquirable
upon complete exercise of this Warrant (without regard to any limitations on
exercise hereof, including without limitation, the Beneficial Ownership
Limitation) immediately before the date of which a record is taken for such
Distribution, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the participation in
such Distribution (provided, however, to the extent that the Holder's right to
participate in any such Distribution would result in the Holder exceeding the
Beneficial Ownership Limitation, then the Holder shall not be entitled to
participate in such Distribution to such extent (or in the beneficial ownership
of any shares of Common Stock as a result of such Distribution to such extent)
and the portion of such Distribution shall be held in abeyance for the benefit
of the Holder until such time, if ever, as its right thereto would not result in
the Holder exceeding the Beneficial Ownership Limitation).

 



 9 

 













 

e)                  Fundamental Transaction. If, at any time while this Warrant
is outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, the Holder shall have the right to receive,
for each Warrant Share that would have been issuable upon such exercise
immediately prior to the occurrence of such Fundamental Transaction (as if the
exercise of the Warrant occurred immediately prior to the occurrence of such
Fundamental Transaction), at the option of the Holder (without regard to any
limitation in Section 2(e) on the exercise of this Warrant), the number of
shares of common stock of the successor or acquiring corporation or shares of
Common Stock of the Company, if it is the surviving corporation, and any
additional consideration (the “Alternate Consideration”) receivable as a result
of such Fundamental Transaction by a holder of the number of shares of Common
Stock for which this Warrant is exercisable immediately prior to such
Fundamental Transaction (without regard to any limitation in Section 2(e) on the
exercise of this Warrant). For purposes of any such exercise, the determination
of the Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction.

 



 10 

 













 

Notwithstanding the foregoing, at the request of the Holder delivered at any
time commencing on the earliest to occur of (x) the public disclosure of any
Fundamental Transaction, (y) the consummation of any Fundamental Transaction and
(z) the Holder first becoming aware of any Fundamental Transaction through the
date that is ninety (90) days after the public disclosure of the consummation of
such Fundamental Transaction by the Company pursuant to a Current Report on Form
8-K filed with the SEC, the Company or the Successor Entity (as defined in the
New Notes) (as the case may be) shall purchase this Warrant from the Holder on
the date of such request by paying to the Holder cash in an amount equal to the
Black Scholes Value. Payment of such amounts shall be made by the Company (or at
the Company’s direction) to the Holder on or prior to the later of (x) the
second (2nd) Trading Day after the date of such request and (y) the date of
consummation of such Fundamental Transaction. For the purpose of this Warrant,
“Black Scholes Value” means the value of the unexercised portion of this Warrant
remaining on the date of the Holder’s request pursuant to Section 3(e), which
value is calculated using the Black Scholes Option Pricing Model obtained from
the “OV” function on Bloomberg utilizing (i) an underlying price per share equal
to the greater of (1) the highest Closing Sale Price (as defined in the New
Notes) of the Common Stock during the period beginning on the Trading Day
immediately preceding the announcement of the applicable Fundamental Transaction
(or the consummation of the applicable Fundamental Transaction, if earlier) and
ending on the Trading Day of the Holder’s request pursuant to Section 3(e) and
(2) the sum of the price per share being offered in cash in the applicable
Fundamental Transaction (if any) plus the value of the non-cash consideration
being offered in the applicable Fundamental Transaction (if any), (ii) a strike
price equal to the Exercise Price in effect on the date of the Holder’s request
pursuant to Section 3(e), (iii) a risk-free interest rate corresponding to the
U.S. Treasury rate for a period equal to the greater of (1) the remaining term
of this Warrant as of the date of the Holder’s request pursuant to Section 3(e)
and (2) the remaining term of this Warrant as of the date of consummation of the
applicable Fundamental Transaction or as of the date of the Holder’s request
pursuant to Section 3(e) if such request is prior to the date of the
consummation of the applicable Fundamental Transaction, (iv) a zero cost of
borrow and (v) an expected volatility equal to the greater of 75% and the 30 day
volatility obtained from the “HVT” function on Bloomberg, L.P. (determined
utilizing a 365 day annualization factor) as of the Trading Day immediately
following the earliest to occur of (A) the public disclosure of the applicable
Fundamental Transaction, (B) the consummation of the applicable Fundamental
Transaction and (C) the date on which the Holder first became aware of the
applicable Fundamental Transaction.

 

f)                   Calculations. All calculations under this Section 3 shall
be made to the nearest cent or the nearest 1/100th of a share, as the case may
be. For purposes of this Section 3, the number of shares of Common Stock deemed
to be issued and outstanding as of a given date shall be the sum of the number
of shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

g)                  Notice to Holder.

 



 11 

 













 

i.            Adjustment to Exercise Price. Whenever the Exercise Price is
adjusted pursuant to any provision of this Section 3, the Company shall within
two (2) Trading Days deliver to the Holder by facsimile or email a notice
setting forth the Exercise Price after such adjustment and any resulting
adjustment to the number of Warrant Shares and setting forth a brief statement
of the facts requiring such adjustment.

 

ii.            Notice to Allow Exercise by Holder. If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
delivered by facsimile or email to the Holder at its last facsimile number or
email address as it shall appear upon the Warrant Register of the Company, at
least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided that the failure to deliver such notice or any defect
therein or in the delivery thereof shall not affect the validity of the
corporate action required to be specified in such notice. To the extent that any
notice provided in this Warrant constitutes, or contains, material, non-public
information regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the SEC pursuant to a Current Report on
Form 8-K. The Holder shall remain entitled to exercise this Warrant during the
period commencing on the date of such notice to the effective date of the event
triggering such notice except as may otherwise be expressly set forth herein.

 

Section 4.     Transfer of Warrant.

 



 12 

 













 

a)                  Transferability. Subject to compliance with any applicable
securities laws and the conditions set forth in Section 4(d) hereof and to the
provisions of Section 4(a) of the Exchange Agreement, this Warrant and all
rights hereunder are transferable, in whole or in part, upon surrender of this
Warrant at the principal office of the Company or its designated agent, together
with a written assignment of this Warrant substantially in the form attached
hereto duly executed by the Holder or its agent or attorney and funds sufficient
to pay any transfer taxes payable upon the making of such transfer. Upon such
surrender and, if required, such payment, the Company shall execute and deliver
a new Warrant or Warrants in the name of the assignee or assignees, as
applicable, and in the denomination or denominations specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. Notwithstanding anything herein to the contrary, the
Holder shall not be required to physically surrender this Warrant to the Company
unless the Holder has assigned this Warrant in full, in which case, the Holder
shall surrender this Warrant to the Company within three (3) Trading Days of the
date the Holder delivers an assignment form to the Company assigning this
Warrant full. The Warrant, if properly assigned in accordance herewith, may be
exercised by a new holder for the purchase of Warrant Shares without having a
new Warrant issued.

 

b)                  New Warrants. This Warrant may be divided or combined with
other Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the original issue date and shall be identical with
this Warrant except as to the number of Warrant Shares issuable pursuant
thereto.

 

c)                  Warrant Register. The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

d)                  Transfer Restrictions. If, at the time of the surrender of
this Warrant in connection with any transfer of this Warrant, the transfer of
this Warrant shall not be either (i) registered pursuant to an effective
registration statement under the Securities Act and under applicable state
securities or blue sky laws or (ii) eligible for resale without volume or
manner-of-sale restrictions or current public information requirements pursuant
to Rule 144, the Company may require, as a condition of allowing such transfer,
that the Holder or transferee of this Warrant, as the case may be, comply with
the provisions of Section 4(a) of the Exchange Agreement.

 

e)                  Representation by the Holder. The Holder, by the acceptance
hereof, represents and warrants that it is acquiring this Warrant and, upon any
exercise hereof, will acquire the Warrant Shares issuable upon such exercise,
for its own account and not with a view to or for distributing or reselling such
Warrant Shares or any part thereof in violation of the Securities Act or any
applicable state securities law, except pursuant to sales registered or exempted
under the Securities Act.

 



 13 

 













 

Section 5.     Miscellaneous.

 

a)                  No Rights as Stockholder Until Exercise. This Warrant does
not entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof as set forth in Section
2(d)(i), except as expressly set forth in Section 3.

 

b)                  Loss, Theft, Destruction or Mutilation of Warrant. The
Company covenants that upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this Warrant
or any stock certificate relating to the Warrant Shares, and in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it
(which, in the case of the Warrant, shall not include the posting of any bond),
and upon surrender and cancellation of such Warrant or stock certificate, if
mutilated, the Company will make and deliver a new Warrant or stock certificate
of like tenor and dated as of such cancellation, in lieu of such Warrant or
stock certificate.

 

c)                  Saturdays, Sundays, Holidays, etc. If the last or appointed
day for the taking of any action or the expiration of any right required or
granted herein shall not be a Business Day, then, such action may be taken or
such right may be exercised on the next succeeding Business Day.

 

d)                  Authorized Shares.

 

During the period the Warrant is outstanding from and after the Initial Exercise
Date, the Company covenants that it will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of the Warrant Shares upon the exercise of any purchase rights under this
Warrant. The Company further covenants that its issuance of this Warrant shall
constitute full authority to its officers who are charged with the duty of
issuing the necessary Warrant Shares upon the exercise of the purchase rights
under this Warrant. The Company will take all such reasonable action as may be
necessary to assure that such Warrant Shares may be issued as provided herein
without violation of any applicable law or regulation, or of any requirements of
each Eligible Market upon which the Common Stock may be listed. The Company
covenants that all Warrant Shares which may be issued upon the exercise of the
purchase rights represented by this Warrant will, upon exercise of the purchase
rights represented by this Warrant and payment for such Warrant Shares in
accordance herewith, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges created by the Company
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).

 



 14 

 













 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

e)                  Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Warrant shall be determined in
accordance with the provisions of the Exchange Agreement.

 

f)                   Restrictions. The Holder acknowledges that the Warrant
Shares acquired upon the exercise of this Warrant, if not registered and the
Holder does not utilize cashless exercise, will have restrictions upon resale
imposed by state and federal securities laws.

 

g)                  Nonwaiver and Expenses. No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice the Holder’s rights, powers or
remedies, notwithstanding the fact that all rights hereunder terminate on the
Termination Date. If the Company willfully and knowingly fails to comply with
any provision of this Warrant, which results in any material damages to the
Holder, the Company shall pay to the Holder such amounts as shall be sufficient
to cover any costs and expenses including, but not limited to, reasonable
attorneys’ fees, including those of appellate proceedings, incurred by the
Holder in collecting any amounts due pursuant hereto or in otherwise enforcing
any of its rights, powers or remedies hereunder.

 

h)                  Notices. Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Exchange Agreement.

 



 15 

 













 

i)                   Limitation of Liability. No provision hereof, in the
absence of any affirmative action by the Holder to exercise this Warrant to
purchase Warrant Shares, and no enumeration herein of the rights or privileges
of the Holder, shall give rise to any liability of the Holder for the purchase
price of any Common Stock or as a stockholder of the Company, whether such
liability is asserted by the Company or by creditors of the Company.

 

j)                   Remedies. The Holder, in addition to being entitled to
exercise all rights granted by law, including recovery of damages, will be
entitled to specific performance of its rights under this Warrant. The Company
agrees that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by it of the provisions of this Warrant and
hereby agrees to waive and not to assert the defense in any action for specific
performance that a remedy at law would be adequate.

 

k)                  Successors and Assigns. Subject to applicable securities
laws, this Warrant and the rights and obligations evidenced hereby shall inure
to the benefit of and be binding upon the successors and permitted assigns of
the Company and the successors and permitted assigns of Holder. The provisions
of this Warrant are intended to be for the benefit of any Holder from time to
time of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

 

l)                   Amendment. This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.

 

m)               Severability. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

 

n)                  Headings. The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.

 

 

********************

 

 

(Signature Page Follows)

 

 

 

 

 

 

 



 16 

 













 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

 



  AMYRIS, INC.                     By:          Name:       Title:  

 

 

 

 

 

 

 

 

 

 

 

 

 



 17 

 















 

NOTICE OF EXERCISE

 

To: AMYRIS, INC.

 

(1)   The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

 

(2)   Applicable Exercise Price: $

 

(3)   Payment shall take the form of (check applicable box):

 

[ ] in lawful money of the United States; or

 

[ ] the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 2(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2(c).

 

(4)   Please issue said Warrant Shares in the name of the undersigned or in such
other name as is specified below:

 



 

 

The Warrant Shares shall be delivered to the following DWAC Account Number:

 



     

 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

 

[SIGNATURE OF HOLDER]

      Name of Investing Entity:    Signature of Authorized Signatory of
Investing Entity:    Name of Authorized Signatory:    Title of Authorized
Signatory:   Date:       



 



 

 













 

 

ASSIGNMENT FORM

 

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 



Name:             (Please Print)   Address:             (Please Print)   Phone
Number:         Email Address:          Dated: _______________ __, ______      
Holder’s Signature:         Holder’s Address:        



 

 

 

 

 

 

 

 

